--------------------------------------------------------------------------------

LOAN AGREEMENT
 
THIS LOAN AGREEMENT (this “Agreement”) is made as of September 29, 2011, by and
between EMERIPARK SC LLC, a Delaware limited liability company (“Emeripark”),
EMERI-SKY SC LLC, a Delaware limited liability company (“Emeri-Sky”), EMERIVILL
SC LLC, a Delaware limited liability company (“Emerivill”), and HERITAGE HILLS
RETIREMENT, INC., a North Carolina corporation (“Heritage Hills,” and,
collectively with Emeripark, Emeri-Sky, Emerivill, and their respective
successors and assigns, collectively, “Borrowers”), and FIRST COMMERCIAL BANK, a
division of Synovus Bank, a Georgia state banking corporation  and successor by
merger to First Commercial Bank, an Alabama state banking corporation (together
with its successors and assigns, “Lender”).
 
RECITALS
 
A.           Borrower has requested that Lender make loans to Borrower in the
principal sum of $25,000,000 (“Loan A”) and up to $4,600,000 (“Loan B” and,
collectively with the Loan A, the “Loans”).
 
B.           Lender has agreed to make the Loans on the terms and conditions
hereinafter set forth.
 
AGREEMENT
 
NOW, THEREFORE, it is hereby agreed as follows:
 
ARTICLE I
 
DEFINITIONS, ACCOUNTING PRINCIPLES, UCC TERMS.
 
1.1           As used in this Agreement, the following terms shall have the
following meanings unless the context hereof shall otherwise indicate:
 
“Accounts” has the meaning given to that term in the Security Instruments.
 
“Actual Management Fees” means actual management fees paid or incurred in
connection with operation of the Facilities.
 
“Advance” means an advance of Loan B to be made in accordance with the
provisions of Schedule 1 attached hereto.
 
“Affiliate” means, with respect to any Person, (a) each Person that controls, is
controlled by or is under common control with such Person, (b) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, any of the stock of such Person, and (c) each of
such Person’s officers, directors, members, joint venturers and partners.
 
“ALF” means assisted living facility.
 

1942134 v3
Loan Agreement - Page 1
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

“Assignments of Licenses” means collectively, four (4) separate Assignment of
Licenses, Permits and Contracts of even date herewith by each Borrower to and
for the benefit of Lender.
 
“Assignments of Rents and Leases” means collectively, four (4) separate
Assignment of Rents and Leases of even date herewith by each Borrower to and for
the benefit of Lender.
 
“Assumed Management Fees” means assumed management fees of five percent (5%) of
net patient revenues of the Facilities (after Medicaid and Medicare contractual
adjustments) on a combined basis.
 
“Authorized Signer” means any signer of this Agreement, acting alone, or any
other representative of Borrowers duly designated and authorized by any
Authorized Signer to sign draw requests in a writing addressed to Lender, which
writing may include a draw request in the form attached hereto as Schedule 2.
 
“Budget” means the breakdown of hard costs and soft costs for the construction
of the Renovation Improvements, as the same may be revised from time to time
with the written approval of Lender.
 
“Business Day” means a day, other than Saturday or Sunday and legal holidays,
when Lender is open for business.
 
“Closing Date” means the date on which all or any part of the Loans are first
disbursed by Lender to or for the benefit of Borrowers.
 
“Commitment Letter” means the commitment letter issued by Lender to Borrower
dated August 19, 2011.
 
“Construction Consultant” means a person or firm appointed or designated by
Lender from time to time to inspect the progress of the construction of the
Renovation Improvements and the conformity of construction with the Plans and
Specifications and the Budget, and to perform such other acts and duties for
such other purposes as Lender may from time to time deem appropriate or as may
be required by the terms of this Agreement.
 
“Debt Service Coverage Ratio” means a ratio in which the first number is the sum
of “net pre-tax income” from usual operations of the Facilities on a combined
basis, as set forth in the financial statements provided to Lender, calculated
based upon the preceding twelve (12) months, plus interest expense on the Loans
or Facility lease expense to the extent deducted in determining net income and
non-cash expenses or allowances for depreciation and amortization of the
Facilities for such period, Less either Actual Management Fees paid or incurred
in connection with the operations of the Facilities or Assumed Management Fees
(based upon the covenant to which this definition of Debt Service Coverage Ratio
relates) for such period, and the second number is the sum of the principal
amounts due (even if not paid) on the Loans (but which shall not include that
portion associated with any balloon payment of the Loans) for the applicable
period plus the interest due on the Loans for the applicable period.  In
 

1942134 v3
 Loan Agreement - Page 2 
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

calculating “net pre-tax income,” Extraordinary Income and Extraordinary
Expenses shall be excluded.
 
“Deed of Trust” means that certain Deed of Trust and Security Agreement of even
date herewith from Heritage Hills in favor of or for the benefit of Lender,
encumbering the real estate located in Hendersonville County, North Carolina
which is more particularly described in Exhibit “A-4” hereto, and upon which the
Heritage Hills Facility is located.
 
“Default” means the occurrence or existence of any event which, but for the
giving of notice or expiration of time or both, would constitute an Event of
Default.
 
“Default Rate” has the meaning given to that term in the Notes.
 
“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Land and/or the Improvements.
 
“Equipment” has the meaning given to that term in the Security Instruments.
 
“Event of Default” means any “Event of Default” as defined in Article VII
hereof.
 
“Extraordinary Income and Extraordinary Expenses” means material items of a
character significantly different from the typical or customary business
activities of Borrowers which would not be expected to recur frequently and
which would not be considered as recurring factors in any evaluation of the
ordinary operating processes of Borrowers’ business, and which would be treated
as extraordinary income or extraordinary expenses under GAAP.
 
“Exhibit” means an Exhibit to this Agreement, unless the context refers to
another document, and each such Exhibit shall be deemed a part of this Agreement
to the same extent as if it were set forth in its entirety wherever reference is
made thereto.
 
“Facility” or Facilities” means, individually or collectively, as the context
may require, the following senior housing facilities, as they may now or
hereafter exist, together with any other general or specialized care facilities,
if any (including any memory care unit, subacute nursing and/or assisted living
facility), now or hereafter operated on the respective parcels comprising  the
Land:
 
 
·
Emeritus at Skylyn Place, a community residential care facility owned by
Emeri-Sky, with a total of 169 ALF beds, licensed as a MCF with a maximum of 20
Alzheimer’s residents, and 116 ILF units, located in Spartanburg, South
Carolina;

 
 
·
Emeritus at Skylyn Health Care Center, a skilled nursing facility owned by
Emeri-Sky, with a total of 44 licensed beds, located in Spartanburg, South
Carolina;


1942134 v3
 Loan Agreement - Page 3
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 
    ·  
Emeritus at Countryside Village, a community residential care facility owned by
Emerivill, with a total of 85 licensed resident beds, licensed as a MCF with a
16 bed Alzheimer’s unit, and 75 ILF units, located in Easley, South Carolina;

 
 
·
Emeritus at Countryside Health Care Center, a skilled nursing facility owned by
Emeri-Park, with  a total of 44 licensed beds, located in Easley, South
Carolina;

 
 
·
Countryside Park, a community residential care facility owned by Emerivill, with
a total of 66 ALF licensed beds, located in Easley, South Carolina; and

 
 
·
Heritage Hills, a 100-unit ILF facility owned by Heritage Hills located in
Hendersonville, North Carolina.

 
“GAAP” means, as in effect from time to time, generally accepted accounting
principles consistently applied as promulgated by the American Institute of
Certified Public Accountants.
 
“General Contactor” means the general contractor(s) for the Renovation
Improvements to be selected by the Borrowers prior to the commencement of
construction of the Renovation Improvements and who shall be subject to the
reasonable approval of Lender.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government.
 
“Guarantor” means Emeritus Corporation, a Washington corporation, in its
capacity as the Guarantor of the Loans pursuant to the Guaranty.
 
“Guaranty Agreement” means that certain Payment and Performance Guaranty of even
date herewith from Guarantor to and for the benefit of Lender.
 
“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (“PCBs”) and
compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Land and/or the Improvements is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“toxic substance,” “toxic pollutant,” “contaminant,” or “pollutant” within the
meaning of any Hazardous Materials Law.
 
“Hazardous Materials Laws” means all federal, state, and local laws, ordinances
and regulations and standards, rules, policies and other governmental
requirements, administrative rulings and court judgments and decrees in effect
now or in the future and including all amendments, that relate to Hazardous
Materials and apply to Borrowers or to the Land and/or the
Improvements.  Hazardous Materials Laws include, but are not limited to, the
 

1942134 v3
 Loan Agreement - Page 4 
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901, et seq., the Toxic Substance Control Act, 15 U.S.C. Section 2601,
et seq., the Clean Water Act, 33 U.S.C. Section 1251, et seq., and the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, and their state analogs.
 
“ILF” means independent living facility.
 
“Improvements” means all buildings, structures and improvements of every nature
whatsoever now or hereafter situated on the Land, including but not limited to,
all gas and electric fixtures, radiators, heaters, engines and machinery,
boilers, ranges, elevators and motors, plumbing and heating fixtures, carpeting
and other floor coverings, water heaters, awnings and storm sashes, and cleaning
apparatuses which are or shall be attached to the Land or said buildings,
structures or improvements.
 
“Indebtedness” means any (a) obligations for borrowed money, (b) obligations,
payment for which is being deferred by more than ninety (90) days, representing
the deferred purchase price of property other than accounts payable arising in
connection with the purchase of inventory customary in the trade and in the
ordinary course of Borrowers’ business, (c) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from the Accounts
and/or property now or hereafter owned or acquired, and (d) the amount of any
other obligation (including obligations under financing leases) which would be
shown as a liability on a balance sheet prepared in accordance with GAAP.
 
“Inventory” has the meaning given to that term in the Security Instruments.
 
“Land” means, collectively, those parcels of land described in Exhibits “A-1,
A-2, A-3, and A-4” attached hereto and made a part hereof.
 
“Leases” has the meaning given to that term in the Security Instruments.
 
“Lien” means any voluntary or involuntary mortgage, security deed, deed of
trust, lien, pledge, assignment, security interest, title retention agreement,
financing lease, levy, execution, seizure, judgment, attachment, garnishment,
charge, lien or other encumbrance of any kind, including those contemplated by
or permitted in this Agreement and the other Loan Documents.
 
“Loan A” means a loan in the original principal sum of $25,000,000 made by
Lender to Borrowers as of the date hereof.
 
“Loan B” means a loan in the Loan B Loan Amount to be Advanced by Lender to
Borrower in accordance with the provisions of Schedule 1 attached hereto in
order to finance the construction of the Renovation Improvements.
 
“Loan B Loan Amount” means the lesser of  (i) $4,600,000, (ii) 70% of the total
construction cost under the Lender approved Budget for the Renovation
Improvements, or (iii) a  loan to value ratio of not more than seventy-five
percent (75%), determined on a combined basis
 

1942134 v3
 Loan Agreement - Page 5
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

of Loan A and Loan B, to be determined by Lender based upon the prospective
value of the Facilities following the Renovation Improvements (taking into
account the economics of the additions to capacity and Medicare certification),
based upon an appraisal acceptable to Lender.
 
“Loan Documents” means, collectively, the Commitment Letter, this Agreement, the
Notes, the Security Instruments, the Assignments of Licenses, the Guaranty
Agreement, the Entrance Fee Refund Escrow and Security Agreement, and the
Manager’s Subordination Agreements, together with any and all other documents
executed by Borrower or others, evidencing, securing or otherwise relating to
the Loans.
 
“Loan Obligations” means the aggregate of all principal and interest owing from
time to time under the Notes and all expenses, charges and other amounts from
time to time owing under the Notes, this Agreement or the other Loan Documents
and all covenants, agreements and other obligations from time to time owing to,
or for the benefit of, Lender pursuant to the Loan Documents.
 
“Managed Care Plans” means any health maintenance organization, preferred
provider organization, individual practice association, competitive medical
plan, or similar arrangement, entity, organization, or Person.
 
“Management Agreements” mean the following Management Agreements obligating the
applicable Manager to operate and manage the following Facilities:
 
Management Agreement dated March 26, 2007 between Emeri-Sky and Emeritus
Corporation for Emeritus at Skylyn Place and Emeritus at Skylyn Health Care
Center.
 
Management Agreement dated February 18, 2007, as amended as of March 26, 2007,
between Emerivill and Emeritus Corporation for Emeritus at Countryside Village.
 
Management Agreement dated February 18, 2007, as amended as of March 26, 2007,
between Emerivill and Emericare, Inc. for Countryside Health Care Center.
 
Management Agreement dated March 26, 2007 between Emeripark and Emeritus
Corporation for Emeritus at Countryside Park.
 
“Managers” means, as applicable, either Emeritus Corporation or Emericare, Inc.,
as applicable, and any successor manager(s) of one ore more of the Facilities
approved by Lender in writing, in its capacity as manager under the Management
Agreements.
 
“Maturity Date” means October 1, 2014, unless the same is extended to October 1,
2016 in accordance with the terms and conditions of the Notes.
 
“MCF” means memory care facility.
 
“Medicaid” means that certain program of medical assistance, funded jointly by
the federal government and the States, for impoverished individuals who are
aged, blind and/or
 

1942134 v3
 Loan Agreement - Page 6
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

disabled, and/or members of families with dependent children, which program is
more fully described in Title XIX of the Social Security Act (42 U.S.C. §§ 1396
et seq.) and the regulations promulgated thereunder.
 
“Medicare” means that certain federal program providing health insurance for
eligible elderly and other individuals, under which physicians, hospitals,
skilled nursing homes, home health care and other providers are reimbursed for
certain covered services they provide to the beneficiaries of such program,
which program is more fully described in Title XVIII of the Social Security Act
(42 U.S.C. §§ 1395 et seq.) and the regulations promulgated thereunder.
 
“Mortgages” means those certain Mortgage and Security Agreements of even date
herewith from EmeriPark, Emeri-Sky, and Emerivill in favor of or for the benefit
of Lender, encumbering the real estate located in Spartanburg and Pickens
Counties, South Carolina,  which is more particularly described in Exhibits
“A-1, A-2, and A-3” hereto, and upon which the Emeritus at Skylyn Place,
Emeritus at Skylyn Health Care Center, Emeritus at Countryside Village, Emeritus
at Countryside Health Care Center and Countryside Park Facilities are located.
 
“Mortgaged Property” has the meaning given to that term in the Security
Instruments.
 
“Note A” means the Promissory Note of even date herewith in the principal amount
of the “Loan A” jointly and severally payable by Borrowers to the order of
Lender.
 
“Note B” means the Promissory Note of even date herewith in the principal amount
of the “Loan B” jointly and severally payable by Borrowers to the order of
Lender.
 
“Notes” means, collectively, Note A and Note B.
 
“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Requirements of Law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States.  The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.
 
“O&M Program” means a written program of operations and maintenance established
or approved in writing by Lender relating to any Hazardous Materials in, on or
under the Land and/or the Improvements.
 
“Permits” means all licenses, permits and certificates used or necessary in
connection with the construction, ownership, operation, use or occupancy of the
Mortgaged Properties and/or the Facilities, including, without limitation,
business licenses, state health department licenses, food service licenses,
licenses to conduct business, certificates of need and all such other permits,
licenses and rights, obtained from any governmental, quasi-governmental or
private person or entity whatsoever concerning ownership, operation, use or
occupancy.
 

1942134 v3
 Loan Agreement - Page 7
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” has the meaning given to that term in Section 5.2
hereof.
 
“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.
 
“Plans and Specifications” means the plans and specifications for the Renovation
Improvements which are to be provided by the Borrowers prior to the commencement
of construction of the Renovation Improvements and which are subject to the
review and approval of Lender and the Construction Consultant.
 
“Proceeds” has the meaning given to that term in the Security Instruments.
 
“Reimbursement Contracts” means all third-party reimbursement contracts relating
to the Facilities which are now or hereafter in effect with respect to residents
or patients qualifying for coverage under the same, including Medicare and
Medicaid, Managed Care Plans and private insurance agreements, and any successor
program or other similar reimbursement program and/or private insurance
agreements, now or hereafter existing.
 
“Renovation Improvements” shall mean, collectively, the following:  (a) as to
Emeritus at Skylyn Health Care Center, the construction of a 16 bed SNF addition
and interior improvements and so that, following the same, Emeritus at Skylyn
Health Care Center will have a total of 60 SNF beds for which Borrowers will
seek Medicaid and Medicare certification as to all 60 SNF beds; and (b) the
conversion of 8 MCF units at Emeritus at Countryside Village to 16 SNF beds at
Emeritus at Countryside Health Care Center and interior improvements and so
that, following the same, Emeritus at Countryside Health Care Center will have a
total 60 SNF beds licensed capacity for which Borrowers will seek Medicaid and
Medicare certification as to all 60 SNF beds and Emeritus at Countryside Village
will have a total of 75 ILF units and 39 ALF units with Medicaid certification
for all 39 ALF units; and (c) other renovations/cosmetic improvements to the
remaining Facilities as set forth in a schedule of Renovation Improvements to be
approved by Lender as hereafter provided.
 
“Rents” has the meaning given to that term in the Security Instruments.
 
“Requirements of Law” means (a) the organizational documents of an entity, and
(b) any law, regulation, ordinance, code, decree, treaty, ruling or
determination of an arbitrator, court or other Governmental Authority, or any
Executive Order issued by the President of the United States, in each case
applicable to or binding upon such Person or to which such Person, any of its
property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.
 
“Security Instruments” means, collectively, the Mortgages, the Deed of Trust,
and the Assignments of Rents and Leases.
 

1942134 v3
 Loan Agreement - Page 8
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

“Single Purpose Entity” means a Person which owns no interest or property other
than a Mortgaged Property or interests in a Borrower.
 
“SNF” means skilled nursing facility.
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, participations or other equivalents (regardless
of how designated) in a corporation, limited liability company, partnership or
any equivalent entity, whether voting or nonvoting, including, without
limitation, common stock, preferred stock, or any other “equity security” (as
such term is defined in Rule 3a11-1 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended).
 
“Subordination Agreements” means those certain Subordination of Management
Agreements of even date herewith by and among each Borrower, the applicable
Manager, and Lender, as to such Borrower’s facility.
 
1.2           Singular vs. Plural.  Singular terms shall include the plural
forms and vice versa, as applicable, of the terms defined.
 
1.3           UCC.  Each term contained in this Agreement and defined in the
Uniform Commercial Code (the “UCC”) in effect from time to time in the state in
which the applicable Mortgaged Property is located shall have the meaning given
to such term in the UCC, unless the context otherwise indicates, and shall
include, without limitation, the meaning set forth in this Agreement.
 
1.4           GAAP.  All accounting terms used in this Agreement shall be
construed in accordance with GAAP, except as otherwise specified.
 
1.5           References.  All references to other documents or instruments
shall be deemed to refer to such documents or instruments as they may hereafter
be extended, renewed, modified, or amended and all replacements and
substitutions therefor. All references herein to “Medicaid” and “Medicare” shall
be deemed to include any successor program thereto.
 
ARTICLE II
 
TERMS OF THE LOANS
 
2.1           The Loans.  Borrowers have agreed to borrow the Loans from Lender,
and Lender has agreed to make the Loans to Borrower, subject to Borrower’s
compliance with and observance of the terms, conditions, covenants, and
provisions of this Agreement and the other Loan Documents, and Borrower has made
the covenants, representations, and warranties herein and therein as a material
inducement to Lender to make the Loans.  Subject to the terms and conditions
herein set forth, Loan B will be advanced in incremental Advances which will not
exceed, in the aggregate, the Loan B Loan Amount
 
2.2           Security for the Loans. The Loans will be evidenced, secured and
guaranteed by the Loan Documents.
 

1942134 v3
 Loan Agreement - Page 9
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

2.3           Loan B Advances.
 
(a)           Conditions Precedent to Loan B Advances.  As a condition to any
Advances of Loan B, Borrowers must submit to Lender, for Lender's review and
approval, typical construction related items for the Renovation Improvements,
including, without limitation: Budget(s); Plans and Specifications; building
permits; a fixed-price or guaranteed maximum cost construction contract with the
approved General Contractor, builder's risk and general liability and worker's
compensation insurance, payment and performance bonds, and such other items as
Lender may require (collectively, the "Construction Related Items"), together
with any certificate of need or other license required for the construction and
operation of the additional SNF beds to be built/converted at Emeritus at Skylyn
Health Care Center and Emeritus at Countryside Health Care Center.  Lender will
retain, at Borrower's cost, the Construction Consultant to prepare a third party
review of all items relating to the Renovation Improvements, and to approve each
request for an Advance of Loan B as hereafter set forth.
 
(b)           Resizing.  In the event that either (1) Lender has not received
and approved the Construction Related Items for the Renovation Improvements by
March 15, 2012, or (2) Borrowers have failed to commence construction of the
Renovation Improvements based upon the Lender approved Plans and Specifications
by September 15, 2012, then, in either of such events, Borrowers and Guarantor
shall be required to resize the Loans, either by making a principal payment of
the Loans or by a permanent reduction in the commitment amount of Loan B, so
that the Facilities Loan-to-value ratio does not exceed eighty percent  (80%),
as such Loan-to-value ratio shall be determined by Lender in Lender's sole
discretion.
 
(c)           Purpose; Reallocation.  Loan B shall be advanced by Lender in
accordance with the terms of this Agreement to pay those expenses related to the
Renovation Improvements that are described in the Budget, but not, in the
aggregate with respect to any line item set forth in the Budget, in excess of
the Loan B Amount to be disbursed for such line item.  Borrowers will receive
each Advance in trust for the purpose of paying only those costs for which the
Advance is made and will utilize the funds advanced for no other purpose.  With
the prior approval of Lender, any cost savings, actual or estimated, affecting
any approved line item within the Budget, other than the interest reserve, may
be reallocated by Borrower to any other line item within the Budget.  Upon
completion of the Renovations Improvements and the payment of all costs in
connection therewith, any undisbursed proceeds of Loan B shall be allocated to
an interest reserve (if applicable) or to such other line item as Lender shall
approve.  Each disbursement from a contingency reserve shall be subject to
approval by Lender as to the amount and purpose for which such disbursement will
be used, such approval not to be unreasonably withheld.
 
(d)           Draw Requests.  Advances of Loan B shall be made not more
frequently than monthly based on draw requests signed by an Authorized Signer in
the form attached hereto as Schedule 2 or in another form approved by
Lender.  Each draw request for hard costs shall be set forth on AIA Forms G702
and G703 or another form approved by Lender, and shall be reviewed by the
Construction Consultant.  Draw requests for hard costs shall show the percentage
of completion of construction and shall set forth in trade breakdown form and in
such detail as may be required by Lender the amounts expended and/or costs
incurred for work done
 

1942134 v3
 Loan Agreement - Page 10
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 



 
and materials incorporated in the Improvements.  Retainage will be withheld and
released in accordance with the terms of Schedule 1.  Each draw request shall be
supported by such information and documentation (such as paid receipts,
invoices, statements of accounts, lien releases, etc.) as Lender may require to
assure that amounts requested are to be used to reimburse Borrower for costs
previously paid by Borrower or to pay costs incurred by Borrower that are to be
paid from proceeds of Loan B, as set forth in the Budget.  Unless requested by
Lender in any instance, Borrower will not be required to provide individual
invoices, but will supply an accounts payable list in support of a draw request.
 
(e)           Additional Terms Regarding Advances.  Advances of Loan B shall
also be subject to the terms and conditions set forth in Schedule 1.
 
(f)           Liability of Lender. In no event shall Lender be responsible or
liable to any Person other than Borrower for the disbursement of or failure to
disburse Loan B proceeds or any part thereof and neither the General Contractor,
Construction Consultant nor any subcontractor, laborer or material supplier
shall have any right or claim against Lender under this Agreement or the other
Loan Documents.
 
ARTICLE III
 
BORROWERS’ REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into this Agreement, and to make the Loans to
Borrowers, Borrowers represent and warrant to Lender as follows:
 
3.1           Existence, Power and Qualification.  Emeripark, Emeri-Sky, and
Emerivill are each duly organized and validly existing limited liability
companies, have the power to own their respective properties and to carry on
their businesses as are now being conducted, and are duly qualified to do
business and is in good standing in every jurisdiction in which the character of
the properties owned by them or in which the transaction of their business makes
their qualification necessary. Heritage Hills is a duly organized and validly
existing corporation, has the power to own its properties and to carry on its
business as it is now being conducted, and is duly qualified to do business and
is in good standing in every jurisdiction in which the character of the
properties owned by it or in which the transaction of its business makes its
qualification necessary
 
3.2           Power and Authority.  Each Borrower has full power and authority
to borrow the indebtedness evidenced by the Notes and to incur the Loan
Obligations provided for herein, all of which have been authorized by all proper
and necessary limited liability company and corporate action.  All consents,
approvals authorizations, orders or filings of or with any court or governmental
agency or body, if any, required for the execution, delivery and performance of
the Loan Documents by Borrowers have been obtained or made.
 
3.3           Single Purpose Entity.  Each Borrower is a Single Purpose Entity.
 


 

1942134 v3
 Loan Agreement - Page 11
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

3.4           Pending Matters.
 
(a)           Operations; Financial Condition.  No action or investigation is
pending or, to the best of Borrowers’ knowledge, threatened before or by any
court or administrative agency which might result in any material adverse change
in the financial condition, operations or prospects of Borrowers or any lower
reimbursement rate under the Reimbursement Contracts.  No Borrower is in
violation of any agreement, the violation of which might reasonably be expected
to have a material adverse effect on its business or assets, and no Borrower is
in violation of any order, judgment, or decree of any court, or any statute or
governmental regulation to which it is subject.
 
(b)           Land and Improvements.  There are no proceedings pending, or, to
the best of each Borrower’s knowledge, threatened, to acquire through the
exercise of any power of condemnation, eminent domain or similar proceeding any
part of the Land, the Improvements or any interest therein, or to enjoin or
similarly prevent or restrict the use of the Land or the operation of the
Facilities in any manner.  None of the Improvements is subject to any unrepaired
casualty or other damage.
 
3.5           Financial Statements Accurate.  All financial statements
heretofore or hereafter provided by Borrowers are and will be true and complete
in all material respects as of their respective dates and fairly present the
financial condition of Borrowers, and there are no material liabilities, direct
or indirect, fixed or contingent, as of the respective dates of such statements
which are not reflected therein or in the notes thereto or in a written
certificate delivered with such statements.  The financial statements of
Borrowers have been prepared in accordance with GAAP.  There has been no
material adverse change in the financial condition, operations, or prospects of
Borrowers since the dates of such statements except as fully disclosed in
writing with the delivery of such statements.  All financial statements of the
operations of the Facilities heretofore or hereafter provided to Lender are and
will be true and complete in all material respects as of their respective dates.
 
3.6           Compliance with Facility Laws.  The Facilities are duly licensed
at the bed/unit capacities set forth in the Definition of such “Facility” in
Section 1.1 above under the applicable laws of the state where the respective
Facility is located and are currently operated as an ILF, MCF, ALF, or SNF as
set forth in the Definition of such “Facility” in Section 1.1 above.
 
Each Borrower or its Manager is the lawful owner of all Permits for its
respective Facility, including, without limitation, the Certificate of Need, if
applicable, which (a) are in full force and effect, (b) constitute all of the
permits, licenses and certificates required for the use, operation and occupancy
thereof, (c) have not been pledged as collateral for any other loan or
Indebtedness, (d) are held free from any restriction or any encumbrance which
would materially adversely affect the use or operation of the Facilities and (e)
are not provisional, probationary or restricted in any way.  Borrowers and
Managers as well as the operation of the Facilities are in compliance in all
material respects with the applicable provisions of all laws, rules, regulations
and published interpretations to which the Facilities are subject.  No waivers
of any laws, rules, regulations, or requirements (including, but not limited to,
minimum foot requirements per bed/unit) are required for the Facilities to
operate at the foregoing licensed bed/unit capacity.  All Reimbursement
Contracts are in full force and effect with respect to the Facilities, and
 

1942134 v3
 Loan Agreement - Page 12
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

Borrowers and Managers are in good standing with all the respective agencies
governing such applicable Facility licenses, program certification and
Reimbursement Contracts.  Borrowers and Managers are current in the payment of
all so-called provider specific taxes or other assessments with respect to such
Reimbursement Contracts.  Borrowers will maintain the Certificate of Need, if
applicable, and/or any required Permits in full force and effect.  In the event
Lender acquires the Facilities through foreclosure or otherwise, neither Lender
nor a subsequent manager, a subsequent lessee or any subsequent purchaser
(through foreclosure or otherwise) must obtain a Certificate of Need prior to
applying for and receiving a license to operate the Facilities and certification
to receive Medicare and Medicaid payments (and its successor programs) for
patients having coverage thereunder provided that no service or bed/unit
complement is changed.
 
3.7           Maintain Bed/Unit Capacity.  Neither Borrowers nor Managers have
granted to any third party the right to reduce the number of licensed beds in
the Facilities (except for the conversion of MCF beds to SNF beds as part of the
Renovation Improvements at Countryside Health Care Center) or to apply for
approval to transfer the right to any or all of the licensed Facility beds/units
to any other location.
 
3.8           Medicaid Compliance.  Each Facility containing ALF units is in
compliance with all requirements for participation Medicaid, including without
limitation, the Medicaid Patient Protection Act of 1987.  Each Facility is in
conformance in all material respects with all insurance, reimbursement and cost
reporting requirements, and each Facility containing ALF units has a current
provider agreement which is in full force and effect under Medicaid for all ALF
units.
 
3.9           Third Party Payors.  There is no threatened or pending revocation,
suspension, termination, probation, restriction, limitation, or nonrenewal
affecting any Borrower, either Manager or any of the Facilities or any
participation or provider agreement with any third-party payor, including
Medicaid, Blue Cross and/or Blue Shield, and any other private commercial
insurance managed care and employee assistance program (such programs, the
“Third-Party Payors’ Programs”) with respect to the Facilities to which any
Borrower or a Manager presently is subject.  All Medicare (if any), Medicaid (if
any) and private insurance cost reports and financial reports submitted by
Borrowers or Managers with respect to the Facilities are and will be materially
accurate and complete and have not been and will not be misleading in any
material respects.
 
3.10           Governmental Proceedings and Notices.  Neither Borrowers nor
Managers nor any of the Facilities is currently the subject of any proceeding by
any governmental agency, and no notice of any violation has been received from
any federal, state or local government or quasi-governmental body or agency or
any administrative or investigative body that would, directly or indirectly, or
with the passage of time:
 
(a)           have a material adverse impact on a Borrower’s or a Manager’s
ability to accept and/or retain residents at the Facilities or result in the
imposition of a fine, a sanction, a lower rate certification or a lower
reimbursement rate for services rendered to eligible residents at the
Facilities;
 

1942134 v3
 Loan Agreement - Page 13
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

(b)           modify, limit or annul or result in the transfer, suspension,
revocation or imposition of probationary use of any of the Permits; or
 
(c)           affect a Borrower’s continued participation in the Medicare or
Medicaid programs or any other Third-Party Payors’ Programs applicable to the
Facilities, or any successor programs thereto, at current rate certifications.
 
3.11           Physical Plant Standards.  The Facilities and the use thereof
comply in all material respects with all applicable local, state and federal
building codes, fire codes, health care, nursing/assisted living/senior housing
facility (as applicable) and other similar regulatory requirements (the
“Physical Plant Standards”), and no waivers of Physical Plant Standards exist at
the Facilities.
 
3.12           Pledge of Receivables.  No Borrower has pledged its Accounts as
collateral security for any loan or Indebtedness other than the Loans.
 
3.13           Payment of Taxes and Property Impositions.  Each Borrower has
filed all federal, state, and local tax returns which it is required to file and
has paid, or made adequate provision for the payment of, all taxes and
assessments which are shown pursuant to such returns or are required to be shown
thereon, including, without limitation, provider taxes which are due and owing
as of the date hereof.  All such returns are complete and accurate in all
respects.  Each Borrower has paid or made adequate provision for the payment of
all applicable water and sewer charges, ground rents (if applicable) and Taxes
(as defined in the Security Instruments) with respect to its Land and/or the
Improvements which are due and owing as of the date hereof.
 
3.14           Title to Mortgaged Properties.  Each Borrower has good and
marketable title to its Mortgaged Property, subject to no lien, mortgage,
pledge, encroachment, zoning violation, or encumbrance, except Permitted
Encumbrances which do not materially interfere with its security intended to be
provided by the Security Instruments or the current use or operation of the Land
and the Improvements or the current ability of the Facilities to generate net
operating income sufficient to service the Loans.  All Improvements situated on
the Land are situated wholly within the boundaries of the Land.
 
3.15           Priority of Security Instruments.  The Security Instruments
constitute valid first liens against the real and personal property described
therein, prior to all other liens or encumbrances, including those which may
hereafter accrue, excepting only Permitted Encumbrances which do not and will
not materially and adversely affect (a) the ability of Borrowers to pay in full
the principal of and interest on the Notes when due, (b) the security (and its
value) intended to be provided by the Security Instruments or (c) the current
use of the Land and the Improvements.
 
3.16           Location of Chief Executive Offices.  The location of Borrowers’
chief executive office is set forth on Exhibit “B” hereto.  Borrowers have no
place(s) of business other than the locations of the Facilities listed on
Exhibit “B”.
 
3.17           Disclosure.  All information furnished or to be furnished by
Borrowers to Lender in connection with the Loans or any of the Loan Documents
is, or will be at the time the same is
 
1942134 v3
 Loan Agreement - Page 14
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 
 
furnished, accurate and correct in all material respects and complete insofar as
completeness may be necessary to provide Lender with true and accurate knowledge
of the subject matter.
 
3.18           Trade Names.  Neither Borrowers nor the Facilities, which operate
under the trade names “Skylyn Place,” “Countryside Village,” “Countryside Park,”
and “Heritage Hills,” has changed its name, been known by any other name, or
been a party to a merger, reorganization or similar transaction within the last
five (5) years.  The following Borrower has owned the following Facility for the
following years:
 
Emeripark:
Countryside Park since March 26, 2007.

 
Emeri-Sky:
Skylyn Place since March 26, 2007.

 
Emerivill:
Countryside Village since March 26, 2007.

 
Heritage Hills:
Heritage Hills since February 2, 1996.

 
3.19           ERISA.  As of the date hereof and throughout the term of this
Agreement,
 
(a)           No Borrower is an “employee benefit plan,” as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), subject to Title I of ERISA, and none of the assets of any Borrower
constitute “plan assets” (within the meaning of Department of Labor Regulation
Section 2510.3-101) of one or more such plans, and
 
(b)           No Borrower is a “governmental plan” within the meaning of Section
3(32) of ERISA, and transactions by or with Borrower are not be subject to state
statutes regulating investments of, and fiduciary obligations with respect to,
governmental plans.
 
(c)           The execution and delivery of the Loan Documents and the borrowing
of indebtedness hereunder do not constitute a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Internal Revenue Code of 1986,
as amended (the “Code”).
 
3.20           Ownership.  The ownership interests of the Persons comprising
each Borrower and each of the respective interests in each Borrower are
correctly and accurately set forth on Exhibit “C” hereto.
 
3.21           Compliance With Applicable Laws.  Each Facility and its
operations and the Land and Improvements comply in all material respects with
all covenants and restrictions of record and applicable laws, ordinances, rules
and regulations, including, without limitation, the Americans with Disabilities
Act and the regulations thereunder, and all laws, ordinances, rules and
regulations relating to zoning, setback requirements and building codes and
there are no waivers of any building codes currently in existence for any
Facility.
 
3.22           Solvency.  Each Borrower is solvent for purposes of 11 U.S.C. §
548, and the borrowing of the Loans will not render any Borrower insolvent for
purposes of 11 U.S.C. § 548.
 

1942134 v3
 Loan Agreement - Page 15
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

3.23           Management Agreements.  The Management Agreements are in full
force and effect, and there are no defaults (either monetarily or
non-monetarily) by Manager or any Borrower thereunder.
 
3.24           Other Indebtedness.  No Borrower has outstanding Indebtedness,
secured or unsecured, direct or contingent (including any guaranties), other
than indebtedness which represents trade payables or accrued expenses incurred
in the ordinary course of business of owning and operating its Mortgaged
Property; no other debt incurred by Borrowers after the date hereof will be
secured (senior, subordinate or pari passu) by the Mortgaged Properties;
provided, however, that purchase money financing for equipment used in the
ordinary course of business shall be permitted up to a maximum of $50,000 per
Facility.
 
3.25           Other Obligations.  No Borrower has a material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which a Borrower is a party or by which a Borrower or
the Mortgaged Properties is otherwise bound, other than obligations incurred in
the ordinary course of the operation of the Mortgaged Properties and other than
obligations under the Security Instruments and the other Loan Documents.
 
3.26           Fraudulent Conveyances.  No Borrower (a) has entered into this
Agreement or any of the other Loan Documents with the actual intent to hinder,
delay, or defraud any creditor and (b) has received reasonably equivalent value
in exchange for its obligations under the Loan Documents.  Giving effect to the
transactions contemplated by the Loan Documents, the fair saleable value of each
Borrower’s assets exceeds and will, immediately following the execution and
delivery of the Loan Documents, be greater than such Borrower’s probable
liabilities, including the maximum amount of its contingent liabilities or its
debts as such debts become absolute and mature.  No Borrower’s assets constitute
and, immediately following the execution and delivery of the Loan Documents will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted.  No Borrower intends to, and does not
believe that it will, incur debts and liabilities (including, without
limitation, contingent liabilities and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of such Borrower).
 
3.27           No Change in Facts or Circumstances.  All information in any
application for the Loans submitted to Lender (the “Loan Application”) and in
all financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loans Application are complete and accurate in
all material respects.  There has been no material adverse change in any fact or
circumstance that would make any such information incomplete or inaccurate.
 
3.28           Fraud and Abuse.
 
(a)           Anti-Kickback Law.  After consultation with counsel concerning the
federal anti-kickback law (42 U.S.C.A. SEC. 1320a-7b(b)), neither any Borrower
nor its agent have offered or given any remuneration or thing of value to any
person to encourage referral to the Facilities nor has any Borrower or its agent
solicited or received any remuneration or thing of
 

1942134 v3
 Loan Agreement - Page 16
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

value in exchange for any Borrower’s agreement to make referrals or to purchase
goods or services for the Facilities.
 
(b)           Relationships.  No physician or other healthcare practitioner has
an ownership interest in, or financial relationship with, any Borrower, either
Manager, or the Facilities.
 
(c)           Required Adjustments.  All cost report periods for all Facility
payors have been closed and settled, and all required adjustments have been
fully paid and/or implemented.
 
3.29           No Illegal Activity as Source of Funds.  No portion of the
Mortgaged Properties has been or will be purchased, improved, equipped or
furnished with proceeds of any illegal activity.
 
3.30           Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  Neither any Borrower nor Guarantor nor either Manager (i) is
currently identified on OFAC List, or (ii) is a Person with whom a citizen of
the United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
Executive Order of the President of the United States.  Each Borrower, Guarantor
and each Manager has implemented procedures, and will consistently apply those
procedures throughout the term of the Loans, to ensure the foregoing
representations and warranties remain true and correct during the term of the
Loans.
 
3.31           Fraud and Abuse Compliance Program.  Each Borrower has adopted
and is adhering to a compliance program meeting the guidelines published by the
Office of the Inspector General on March 16, 2000, at 65 Fed. Reg. 14289, as
supplemented by 73 Fed. Reg. 190 (September 30, 2008).  Borrowers’ designated
compliance officer is Budgie Amparo.
 
ARTICLE IV
 
AFFIRMATIVE COVENANTS OF BORROWERS
 
Borrowers agree with and covenant unto Lender that until the Loan Obligations
have been paid in full, Borrowers shall:
 
4.1           Payment of Loans/Performance of Loan Obligations.  Duly and
punctually pay or cause to be paid the principal and interest of the Notes in
accordance with its terms and duly and punctually pay and perform or cause to be
paid or performed all Loan Obligations hereunder and under the other Loan
Documents.
 
4.2           Maintenance of Existence.  Maintain their existences as a limited
liability company or corporation (as applicable) in good standing under the laws
of the jurisdiction of its organization or formation, and, in each jurisdiction
in which the character of the property owned by it or in which the transaction
of its business makes qualification necessary, maintain good standing and
qualification to do business.
 
4.3           Maintenance of Single Purpose Status.  Maintain their existence as
a Single Purpose Entities.
 

1942134 v3
 Loan Agreement - Page 17
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

4.4           Accrual and Payment of Taxes.  During each fiscal year, make
accurate provision for the payment in full of all current tax liabilities of all
kinds including, without limitation, federal and state income taxes, franchise
taxes, payroll taxes, provider taxes (to the extent necessary to participate in
and receive maximum funding pursuant to Reimbursement Contracts), Taxes (as
defined in the Security Instruments), all required withholding of income taxes
of employees, all required old age and unemployment contributions, and all
required payments to employee benefit plans, and pay the same when they become
due.
 
4.5           Insurance.  Maintain, at their expense, the following insurance
coverages and policies with respect to the Mortgaged Properties and the
Facilities, which coverages and policies must be acceptable to Lender’s
insurance consultant in its sole discretion:
 
(a)           Comprehensive “all risk” or “special” perils cause of loss
insurance, including coverage for windstorms and hail, in an amount equal to
100% of the full replacement cost of each Facility, which replacement cost shall
be determined by the “Insurable Value” or “Cost Approach to Value” reflected in
the most recent Lender approved appraisal for such Facility, without deduction
for depreciation.  Such insurance shall also include (i) agreed insurance amount
endorsement waiving all co-insurance provisions, and (ii) an “Ordinance or Law
Coverage” endorsement if the Facilities or the use thereof shall constitute a
legal non-conforming structure or use.
 
(b)           Commercial general liability insurance against claims involving
non-residents for sexual harassment, abuse of residents and/or patients,
personal injury, bodily injury, death or property damage, in or about the
Facilities to be on a so-called “occurrence” basis for at least $1,000,000.00
per occurrence and $3,000,000.00 in the aggregate with a
$500,000.00 self-insured retention.
 
(c)           Professional liability insurance against claims involving
residents for personal injury, bodily injury or death, in or about a Facility,
to be on a claims made basis with a maximum aggregate limit for all claims under
all insurance agreements of $5,000,000 per occurrence and $5,000,000 aggregate
with self insured retention of $1,000,000 and an aggregate self insured
retention of $2,000,000.
 
(d)           Business interruption income insurance for each Facility in an
amount equal to 100% of the net income plus carrying costs and extraordinary
expenses of the Facilities for a period of twelve (12) months as projected by
Lender, containing a 365-day extended period of indemnity endorsement.
 
(e)           Flood Hazard insurance if any portion of the improvements is
located in a federally designated “special flood hazard area” and in which flood
insurance is available.  In lieu thereof, Lender will accept proof, satisfactory
to it in its sole discretion, that the improvements are not within the
boundaries of a designated area.
 
(f)           Workers’ compensation insurance, if applicable and required by
state law, subject to applicable state statutory limits, and employer’s
liability insurance with a limit of $1,000,000.00 per accident and per disease
per employee with respect to each Facility.
 

1942134 v3
 Loan Agreement - Page 18
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

(g)           Comprehensive boiler and machinery insurance, including property
damage coverage and time element coverage in an amount equal to 100% of the full
replacement cost, without deduction for depreciation, of a Facility housing the
machinery, if steam boilers, pipes, turbines, engines or any other pressure
vessels are in operation with respect to a Facility.  Such insurance coverage
shall include a “joint loss” clause if such coverage is provided by an insurance
carrier other than that which provides the comprehensive “all risk” insurance
described above.
 
(h)           During the period of any construction and/or renovation of capital
improvements with respect to a Facility or any new construction at a Facility,
builder’s risk insurance for any improvements under construction and/or
renovation, including, without limitation, costs of demolition and increased
cost of construction or renovation, in an amount equal to the amount of the
general contract plus the value of any existing trust note for improvements and
materials stored on or off the Property, including “soft cost” coverage.
 
(i)           If any Facility is located in a seismically active area or an area
prone to geologic instability and mine subsidence, Lender may require an
inspection by a qualified structural or geological engineer satisfactory to
Lender, and at Borrowers’ expense.  Each Facility must be structurally and
geologically sound and capable of withstanding normal seismic activity or
geological movement.  Lender reserves the right to require earthquake insurance
or Maximum Probable Loss insurance on a case by case basis in amounts determined
by Lender.
 
(j)           Such other insurance coverage as may be required by Lender at any
time during the Loan term in its reasonable discretion.
 
All insurance policies shall have a term of not less than one (1) year and shall
be in the form and amount and with deductibles as, from time to time, shall be
acceptable to Lender in its reasonable discretion.  All such policies shall
provide for loss payable solely to Lender and shall contain a standard
“non-contributory mortgagee” endorsement or its equivalent relating, among other
things, to recovery by Lender notwithstanding the negligent or willful acts or
omissions of Borrower and notwithstanding (i) occupancy or use of the Facilities
for purposes more hazardous than those permitted by the terms of such policy,
(ii) any foreclosure or other action taken by Lender pursuant to the Security
Instruments upon the occurrence of an Event of Default thereunder, or (iii) any
change in title or ownership of any of the Facilities.
 
All insurance policies must be written by a carrier licensed in the State in
which such Facilities are located and such insurance carrier must have a
long-term senior debt rating of at least “A” by Standard and Poor’s Rating
Service; provided, that if the initial principal balance of the Loans are in
excess of $25,000,000.00, such insurance carrier must have a long-term senior
debt rating of at least “AA” by Standard & Poor’s Rating Service.
 
All liability insurance policies (including, but not limited to, general
liability, professional liability and any applicable blanket and/or umbrella
policies) must name “First Commercial Bank and its successors and/or assigns” as
additional insureds, and all property insurance policies must name “First
Commercial Bank and its successors and/or assigns” as the named mortgage holder
entitled to all insurance proceeds.  Lender shall have the right, without
Borrower’s consent, by notice to the insurance company, to change the additional
insured and
 

1942134 v3
 Loan Agreement - Page 19
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

named mortgagee endorsements in connection with any sale of the Loans.
Notwithstanding anything contained herein, Borrower shall be entitled to all
insurance proceeds covered by and disbursed under the above-referenced
comprehensive all risk insurance policy provided such proceeds do not exceed
$25,000.00 per occurrence.  All insurance policies for the above-required
insurance must provide for thirty (30) days prior written notice of cancellation
to Lender.
 
Policies or binders, together with evidence of the above required insurance on
ACORD Form 27 or its equivalent, must be submitted to Lender prior to setting
the interest rate on the Loans.  With respect to insurance policies which
require payment of premiums annually, not less than thirty (30) days prior to
the expiration dates of the insurance policies obtained pursuant to this
Agreement, Borrowers shall pay such amount, except to the extent Lender is
escrowing sums therefor pursuant to the Loan Documents.  Not less than thirty
(30) days prior to the expiration dates of the insurance policies obtained
pursuant to this Agreement, originals or certified copies of renewals of such
policies (or certificates evidencing such renewals) bearing notations evidencing
the payment of premiums or accompanied by other evidence satisfactory to Lender
of such payment, which premiums shall not be paid by Borrowers through or by any
financing arrangement, shall be delivered by Borrowers to Lender at the address
set forth in Section 8.7 hereof and in Exhibit “E” hereto.  Borrowers shall not
carry separate insurance, concurrent in kind or form or contributing in the
event of loss, with any insurance required under this Section 4.5.  If the
limits of any policy required hereunder are reduced or eliminated due to a
covered loss, Borrower shall pay the additional premium, if any, in order to
have the original limits of insurance reinstated, or Borrowers shall purchase
new insurance in the same type and amount that existed immediately prior to the
loss.
 
If Borrowers fail to maintain and deliver to Lender the original policies or
certificates of insurance required by this Agreement, Lender may, at its option,
procure such insurance and Borrowers shall pay or, as the case may be, reimburse
Lender for, all premiums thereon promptly, upon demand by Lender, with interest
thereon at the Default Rate from the date paid by Lender to the date of
repayment and such sum shall constitute a part of the Loan Obligations.
 
The insurance required by this Agreement may, at the option of Borrowers, be
effected by blanket and/or umbrella policies issued to Borrower or to an
Affiliate of Borrowers covering the Facilities and the properties of such
Affiliate; provided that, in each case, the policies otherwise comply with the
provisions of this Agreement and allocate to the Facilities, from time to time,
the coverage specified by this Agreement, without possibility of reduction or
coinsurance by reason of, or damage to, any other property (real or personal)
named therein.  If the insurance required by this Agreement shall be effected by
any such blanket or umbrella policies, Borrowers shall furnish to Lender
original policies or certified copies thereof, with schedules attached thereto
showing the amount of the insurance provided under such policies which is
applicable to the Facilities.
 
Neither Lender nor its agents or employees shall be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Agreement; it being understood that (a) Borrowers shall look solely to the
insurance company for the recovery of such loss or damage, (b) such insurance
company shall have no rights of subrogation against Lender, its agents or
employees, and (c) Borrowers shall use their best efforts to procure from such
 

1942134 v3
 Loan Agreement - Page 20
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

insurance company a waiver of subrogation rights against Lender.  If, however,
such insurance policies do not provide for a waiver of subrogation rights
against Lender (whether because such a waiver is unavailable or otherwise), then
Borrowers hereby agree, to the extent permitted by law and to the extent not
prohibited by such insurance policies, to waive its rights of recovery, if any,
against Lender, its agents and employees, whether resulting from any damage to
the Facilities, any liability claim in connection with the Facilities or
otherwise.  If any such insurance policy shall prohibit Borrower from waiving
such claims, then Borrowers must obtain from such insurance company a waiver of
subrogation rights against Lender.
 
Borrowers appoint Lender as Borrowers’ attorney-in-fact, which appointment shall
be deemed irrevocable and coupled with an interest, to cause the issuance of an
endorsement of any insurance policy to bring Borrower into compliance herewith
and, as limited above, at Lender’s sole option, to make any claim for, receive
payment for, and execute and endorse any documents, checks or other instruments
in payment for loss, theft, or damage covered under any such insurance policy;
provided, however, that in no event will Lender be liable for failure to collect
any amounts payable under any insurance policy.
 
4.6           Proceeds of Insurance or Condemnation.  If, after damage to or
destruction of or condemnation of any of the Mortgaged Properties (or any part
thereof), the net Proceeds of insurance or condemnation (after payment of
Lender’s reasonable costs and expenses in connection with the administration
thereof) are:
 
(a)           less than Five Hundred Thousand Dollars ($500,000), Lender shall
deliver such proceeds to Borrowers to be applied within thirty (30) days
thereafter to the repair, restoration and replacement by Borrowers of the
Improvements, Equipment and Inventory damaged, destroyed or taken,
 
or
 
(b)           Five Hundred Thousand Dollars ($500,000) or more and Lender
agrees, in its reasonable discretion, to make such net Proceeds available to
Borrowers, Lender shall make such net Proceeds available to Borrowers on the
following terms:
 
(i)           The aggregate amount of all such Proceeds shall not exceed the
aggregate amount of all such Loan Obligations;
 
(ii)           At the time of such loss or damage and at all times thereafter
while Lender is holding any portion of such Proceeds, there shall exist no
Default or Event of Default;
 
(iii)           The Improvements, Equipment, and Inventory to which loss or
damage has resulted shall be capable of being restored to its preexisting
condition and utility in all material respects with a value equal to or greater
than that which existed prior to such loss or damage and such restoration shall
be capable of being completed prior to the earlier to occur of (i) the
expiration of business interruption insurance as determined by an independent
inspector or (ii) the Maturity Date;
 

1942134 v3
 Loan Agreement - Page 21
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

(iv)           Within thirty (30) days from the date of such loss or damage
Borrowers shall have given Lender a written notice electing to have the Proceeds
applied for such purpose;
 
(v)           Within sixty (60) days following the date of notice under the
preceding subparagraph (iv) and prior to any Proceeds being disbursed to
Borrowers, Borrowers shall have provided to Lender all of the following:
 
(A)           complete plans and specifications for restoration, repair and
replacement of the Improvements, Equipment and Inventory damaged to the
condition, utility and value required by (iii) above,
 
(B)           if loss or damage exceeds Fifty Thousand Dollars ($50,000),
fixed-price or guaranteed maximum cost bonded construction contracts for
completion of the repair and restoration work in accordance with such plans and
specifications,
 
(C)           builder’s risk insurance for the full cost of construction with
Lender named under a standard mortgagee loss-payable clause,
 
(D)           such additional funds as in Lender’s reasonable opinion are
necessary to complete such repair, restoration and replacement, and
 
(E)           copies of all permits and licenses necessary to complete the work
in accordance with the plans and specifications;
 
(vi)           Lender may, at Borrowers’ expense, retain an independent
inspector to review and approve plans and specifications and completed
construction and to approve all requests for disbursement, which approvals shall
be conditions precedent to release of Proceeds as work progresses;
 
(vii)           No portion of such Proceeds shall be made available by Lender
for architectural reviews or for any other purposes which are not directly
attributable to the cost of repairing, restoring or replacing the Improvements,
Equipment and Inventory to which a loss or damage has occurred unless the same
are covered by such insurance;
 
(viii)           Borrowers shall diligently pursue such work and shall complete
such work prior to the earlier to occur of the expiration of business
interruption insurance or the Maturity Date;
 
(ix)           Each disbursement by Lender of such Proceeds and deposits shall
be funded subject to conditions and in accordance with disbursement procedures
which a commercial construction lender would typically establish in the exercise
of sound banking practices and shall be made only upon receipt of disbursement
requests on an AIA G702/703 form (or similar form approved by Lender) signed and
certified by Borrowers and, if required by Lender, its architect and general
contractor with appropriate invoices and lien waivers as required by Lender; and
 

1942134 v3
 Loan Agreement - Page 22
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

(x)           Lender shall have a first lien on and security interest in all
building materials and completed repair and restoration work and in all fixtures
and equipment acquired with such Proceeds, and Borrowers shall execute and
deliver such mortgages, deeds of trust, security agreements, financing
statements and other instruments as Lender shall request to create, evidence, or
perfect such lien and security interest.
 
In the event and to the extent that such Proceeds are Five Hundred Thousand
Dollars ($500,000.00) or more and are not required to be used for the repair,
restoration and replacement of the Improvements, Equipment and Inventory to
which a loss or damage has occurred, or, if the conditions set forth herein for
such application are otherwise not satisfied, then Lender shall be entitled
without notice to or consent from Borrowers to apply such Proceeds, or the
balance thereof, at Lender’s option either (a) to the full or partial payment or
prepayment of the Loan Obligations (without premium) in the manner aforesaid or
(b) to the repair, restoration and/or replacement of all or any part of such
Improvements, Equipment and Inventory to which a loss or damage has
occurred.  Any excess Proceeds after such application by Lender shall be paid to
Borrowers.
 
4.7           Financial and Other Information.  Provide Lender, and cause
Guarantor and its Manager to provide to Lender, at its address set forth in
Section 8.7 the following financial statements and information on a continuing
basis during the term of the Loans:
 
(a)           Within ninety (90) days after the end of each fiscal year of
Guarantor, copies of Guarantor's 10-K Reports filed with the United States
Securities and Exchange Commission; and, within forty-five (45) days after the
end of each fiscal quarter of the Guarantor, copies of the Guarantor's 10-Q
Reports filed with the United States Securities and Exchange Commission.
 
(b)           Within ninety (90) days after the end of each fiscal year of the
Borrowers and the Facilities (if different from the Borrowers), unaudited
financial statements of the operations of the Facilities, prepared in accordance
with generally accepted accounting principles consistently applied, which
statements shall include a balance sheet and a statement of income and expenses
for the year then ended, and shall be certified as true and correct by a
financial officer of Borrower.
 
(c)           Within forty-five (45) days after the end of each fiscal quarter
of the Facilities, unaudited interim financial statements of the Facilities,
certified as true and correct in all material respects by a financial officer of
Borrowers, prepared in accordance with generally accepted accounting principles
consistently applied, which statements shall include a balance sheet, statement
of income and expenses for the quarter then ended.
 
(d)           Within forty-five (45) days after the end of each fiscal quarter
of Borrowers, a statement of the number of bed/unit days available and the
actual patient/resident days incurred for such quarter, together with quarterly
census information of the Facilities as of the end of such quarter in sufficient
detail to show patient/resident mix (i.e., private, Medicare, Medicaid, and VA)
on a daily average basis for such year through the end of such quarter,
certified by a financial officer of the applicable Manager to be true and
correct.
 

1942134 v3
 Loan Agreement - Page 23
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

(e)           If requested by Lender, within thirty (30) days after the filing
deadline, as may be extended from time to time, copies of all federal, state and
local tax returns of Borrowers and Guarantor, together with all supporting
documentation and required schedules.
 
(f)           If requested by Lender, copies of all Medicaid and/or Medicare
cost reports and any amendments thereto filed with respect to each Facility, if
any, and all responses, audit reports or inquiries with respect to such cost
reports.
 
(g)           Within ten (10) days after receipt, copies of all licensure and
certification survey reports and statements of deficiencies (with plans of
correction attached thereto).
 
(h)           Within forty-five (45) days of each quarter in which the same is
received by the Borrowers, a copy of the “Medicaid Rate Calculation Worksheet”
(or the equivalent thereof) from the applicable agency.
 
(i)           Within forty-five (45) days of each quarter in which the same is
received by Borrowers, a statement of the number of patient days for which a
Facility has received the Medicare default rate for any applicable period.  For
purposes herein, “default rate” shall have the meaning ascribed to it in that
certain applicable Medicare rate notification letter prepared in connection with
any review or survey of the Facilities.
 
(j)           Within three (3) days after receipt, any and all notices
(regardless of form) from any and all licensing and/or certifying agencies,
including but not limited to Medicaid and/or Medicare certification, if
applicable, that the Facilities' license is being downgraded to a substandard
category, revoked, or suspended, or that action is pending or being considered
to downgrade to a substandard category, revoke, or suspend the Facilities'
license or certification.
 
(k)           If requested by Lender, evidence of payment by Borrowers or
Guarantor/Managers of any applicable provider bed taxes or similar taxes, which
Borrowers or Guarantor/Managers agree to pay.
 
(l)           Within ninety (90) days after the end of each of Borrower’s fiscal
years, and more frequently, if requested by Lender, an aged accounts receivable
report for each Facility in sufficient detail to show amounts due from each
class of patient/resident]mix (i.e., private, Medicare, Medicaid, and VA) by the
account age classifications of 30 days, 60 days, 90 days, 120 days and over 120
days.
 
Lender reserves the right to require that the annual and/or quarterly financial
statements of Borrowers be audited and prepared by a nationally recognized
accounting firm or independent certified public accounting firm acceptable to
Lender, at its sole cost and expense, if (i) an Event of Default exists, or (ii)
if Lender has reasonable grounds to believe that the unaudited financial
statements do not accurately represent the financial condition of Borrower.
 
Lender further reserves the right to require such other financial information of
Borrowers, Guarantor, Managers, and/or the Facilities, at such other times
(including monthly or more frequently) as it shall deem necessary.  All
financial statements must be in the form and detail as Lender shall from time to
time request.
 

1942134 v3
 Loan Agreement - Page 24 
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

4.8           Compliance Certificate.  At the time of furnishing the quarterly
operating statements required under Section 4.7 herein, furnish to Lender a
compliance certificate in the form attached hereto as Exhibit “E” executed by a
financial officer of Borrowers.
 
4.9           Books and Records.  Keep and maintain at all times at the
Facilities or Managers’ offices, and upon Lender’s request make available at the
Facilities, complete and accurate books of account and records (including copies
of supporting bills and invoices) adequate to reflect correctly the results of
the operation of the Facilities, and copies of all written contracts, leases (if
any), and other instruments which affect the Mortgaged Properties, which books,
records, contracts, leases (if any) and other instruments shall be subject to
examination and inspection at any reasonable time by Lender (upon reasonable
advance notice, which for such purposes only may be given orally, except in the
case of an emergency or following an Event of Default, in which case no advance
notice shall be required); provided, however, that if an Event of Default has
occurred and is continuing, Borrowers shall deliver to Lender upon written
demand all books, records, contracts, leases (if any) and other instruments
relating to the Facilities or its operation and Borrower authorizes Lender to
obtain a credit report on Borrowers at any time.
 
4.10           Payment of Indebtedness.  Duly and punctually pay or cause to be
paid all other Indebtedness now owing or hereafter incurred by Borrowers in
accordance with the terms of such Indebtedness, except such Indebtedness owing
to those other than Lender which is being contested in good faith and with
respect to which any execution against properties of Borrowers has been
effectively stayed and for which reserves and collateral for the payment and
security thereof have been established in sufficient amounts as determined by
Lender in its sole commercially reasonable discretion.
 
4.11           Records of Accounts.  Maintain all records, including records
pertaining to the Accounts of Borrower, at the principal places of business of
Borrower as set forth in this Agreement.
 
4.12           Conduct of Business.  Conduct, or cause Manager to conduct, the
operation of the Facilities at all times in a manner consistent with the level
of operation of the Facilities as of the date hereof, including without
limitation, the following:
 
(a)           to maintain the standard of care for the residents of the
Facilities at all times at a level necessary to ensure quality care for the
residents of the Facilities in accordance with customary and prudent industry
standards;
 
(b)           to operate the Facilities in a prudent manner and in compliance
with applicable laws and regulations relating thereto and cause all Permits,
Reimbursement Contracts (if any), and any other agreements necessary for the use
and operation of the Facilities or, if applicable, as may be necessary for
participation in the Medicaid, Medicare, or other applicable reimbursement
programs (if any) to remain in effect without reduction in the number of
licensed beds authorized for use in the Medicaid, Medicare, or other applicable
reimbursement programs;
 
(c)           to maintain sufficient Inventory and Equipment of types and
quantities at the Facilities to enable Borrowers to perform operations of the
Facilities adequately;
 

1942134 v3
 Loan Agreement - Page 25
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

(d)           to keep all Improvements and Equipment located on or used or
useful in connection with the Facilities in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needed and proper repairs, renewals, replacements, additions, and improvements
thereto to keep the same in good operating condition;
 
(e)           to maintain sufficient cash in the operating accounts of the
Facilities in order to satisfy the working capital needs of the Facilities; and
 
(f)           to keep all required Permits current and in full force and effect.
 
4.13           Periodic Surveys.  Furnish or cause Managers to furnish to
Lender, within twenty (20) days of receipt, a copy of any Medicare, Medicaid, or
other licensing agency survey or report and any statement of deficiencies and/or
any other report indicating that any action is pending or being considered to
downgrade the Facilities to a substandard category, and within the time period
required by the particular agency for furnishing a plan of correction also
furnish or cause to be furnished to Lender a copy of the plan of correction
generated from such survey or report for the Facilities, and correct or cause to
be corrected any deficiency, the curing of which is a condition of continued
licensure or for full participation in Medicaid, Medicare or other reimbursement
program pursuant to any Reimbursement Contract for existing residents or for new
residents to be admitted with Medicaid or Medicare coverage, by the date
required for cure by such agency (plus extensions granted by such agency).
 
4.14           Debt Service Coverage Requirements.
 
(a)           Achieve and maintain compliance with the following Debt Service
Coverage Ratios, after Assumed Management Fees, for the following periods:
 
Quarter ending December 31, 2011 and each quarter thereafter through September
30, 2013
1.10 to 1.0 (based on interest only payments due under the Notes for such
period)
Quarter ending December 31, 2013 and each quarter thereafter through September
30, 2014
1.30 to 1.0 (based on interest only payments due under the Notes for such
period)
Quarter ending December 31, 2014 and each quarter thereafter until the Loans are
paid in full
1.30 to 1.0 (based on principal and interest           payments due under the
Notes for such period)

(b)           Achieve and maintain compliance with a Debt Service Coverage
Ratio, after Actual Management Fees, of not less than 1.0 to 1.0, for the
quarter ending December 31, 2011, and for each quarter thereafter until the
Loans are paid in full.
 
(c)           If Borrowers fail to achieve or provide evidence of achievement of
the Debt Service Coverage Ratio requirements of paragraphs (a) and/or (b) above
(the “DSC Requirements”), upon fifteen (15) days written notice to Borrowers,
Borrowers will deposit with Lender additional cash or other liquid collateral in
an amount which, when added to the first number of the calculation of the
noncompliant Debt Service Coverage Ratio, would have resulted in the DSC
Requirement having been satisfied.  If the DSC Requirement is not achieved,
 

1942134 v3
 Loan Agreement - Page 26
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

based solely on Facility generated cash flow and not counting any additional
collateral posted by Borrowers pursuant to the preceding sentence, after two (2)
consecutive quarters, on the third consecutive quarter, if Borrowers again fail
to achieve or provide evidence of the achievement of the DSC Requirements, upon
fifteen (15) days written notice to Borrowers, Borrowers must increase the cash
or other liquid collateral (with credit for amounts currently being held by
Lender pursuant to the foregoing sentence) on deposit with Lender pursuant to
this paragraph (c) to an amount which, if the same had been applied on the first
day of the first quarter for which such noncompliance of the DSC Requirement
occurred, is sufficient to reduce the outstanding principal indebtedness of the
Loan Obligations, and would have resulted in the noncomplying DSC Requirement
having been satisfied, and Borrowers agree promptly to provide such additional
cash or other liquid collateral.  Such additional Collateral shall constitute
and will be held by the Lender in a standard custodial account, and shall
constitute additional collateral for the Loan Obligations and an “Account” as
defined in this Agreement, and, upon the occurrence of an Event of Default, may
be applied by the Lender, in such order and manner as the Lender may elect, to
the reduction of the Loan Obligations.  Borrowers shall not be entitled to any
interest earned on such additional Collateral.  Provided that there is no
outstanding Default or Event of Default, such additional Collateral which has
not been applied to the Loan Obligations will be released by the Lender at such
time as Borrowers provide the Lender with evidence that the DSC Requirements
outlined above have been achieved and maintained (without regard to any cash
deposited pursuant to this Section 4.14) as of the end of each of two (2)
consecutive quarters..
 
4.15           Occupancy Requirements.   As to each Facility, achieve and
maintain the following average annual occupancy levels, in each case based on
the number of beds/units available at that Facility (the “Occupancy
Requirement”):
 
Type of Facility:
 
For ILF, ALF, and MCF units, tested in the aggregate, per Facility
80% or greater
SNF beds
75% or greater

The Occupancy Requirement will be tested quarterly, commencing with the quarter
ending December 31, 2011, based upon the preceding 12 months of
operations.  Failure to achieve and maintain the required Occupancy Requirement
for any given quarter shall not constitute an Event of Default for a period of
one year and one day (the “Cure Period”) as long as the Borrowers have, within
30 days following the date that the Occupancy Requirement is not met, provided
Lender with a $2,500 penalty payment and a written plan of action to restore
occupancy by the end of the Cure Period.
 
4.16           Capital Expenditures.  At all times that the Loans are
outstanding, maintain, and/or cause Managers to maintain, the Facilities in good
condition and repair.  In the event that the Loans are extended beyond the
Original Term for the Extension Term as set forth in the Notes, then, for each
year of the Extension Term, Borrowers shall maintain, and/or cause Managers to
maintain, the Facilities in good condition and make minimum capital expenditures
for the Facilities in each fiscal year, in an amount equal to the greater of
$350 per unit or the
 

1942134 v3
 Loan Agreement - Page 27
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

amount specified in an engineer’s report to be obtained by Lender (or the
appropriate prorated amount for any partial fiscal year), (which capital
expenditures may include ordinary repairs and routine maintenance), and, within
forty-five (45) days after the end of each fiscal year, provide evidence thereof
satisfactory to Lender.  In the event that Borrowers shall fail to meet such
requirement or to provide such evidence, Borrowers shall, upon Lender’s written
request, immediately establish and maintain a capital expenditures reserve fund
with Lender equal to the difference between the required amount per unit and the
amount per unit actually spent by Borrowers.  Borrowers grant to Lender a lien
on and a right of setoff against all moneys in the capital expenditures reserve
fund, and Borrowers shall not permit any other Lien to exist upon such
fund.  Moneys on deposit in such capital expenditures reserve fund will be
disbursed to Borrowers monthly upon Lender’s receipt of satisfactory evidence
that Borrowers have caused to be made the required capital expenditures.  Upon a
Borrower’s or a Manager’s failure to adequately maintain the Facilities in good
condition, Lender may, but shall not be obligated to, make such capital
expenditures and may apply the moneys in the capital expenditures reserve fund
for such purpose.  To the extent there are insufficient moneys in such capital
expenditures reserve fund for such purposes, all funds advanced by Lender to
make such capital expenditures shall constitute a portion of the Loan
Obligations, shall be secured by the Security Instruments and shall accrue
interest at the Default Rate until paid.  Upon the occurrence of an Event of
Default, Lender may apply any moneys in the capital expenditures reserve fund to
the Loan Obligations, in such order and manner as Lender may elect.  For any
partial fiscal year during which the Loans are outstanding, the required
expenditure amount shall be prorated by multiplying the required amount per unit
amount by a fraction, the numerator of which is the number of days during such
year for which all or part of the Loans are outstanding and the denominator of
which is the number of days in such year.  During the term of the Loans, Lender
may, from time to time, engage a professional building inspector to conduct an
inspection of the Facilities.  If the inspector’s report indicates that repairs
or replacements are necessary over and above the $350 per unit requirement in
this Section 4.16, then Lender shall require a non-interest bearing repair
escrow fund to ensure completion of such necessary repairs or replacements.  The
amount of any such repair escrow fund shall be one hundred twenty-five percent
(125%) of the estimated cost of repairs as determined by such inspector and
Lender.  Lender also shall require an agreement satisfactory to Lender, in its
commercially reasonable discretion, which will provide for completion of the
repairs and the disbursement of the escrow funds.  All commercially reasonable
fees and costs associated with the inspection, report and subsequent inspections
(if required) shall be paid by Borrowers.
 
4.17           Management Agreements.  Maintain the Management Agreements in
full force and effect and timely perform all of Borrowers’ obligations
thereunder and enforce performance of all obligations of Managers thereunder and
not permit the termination, amendment or assignment of any of the Management
Agreements unless the prior written consent of Lender is first obtained, which
consent may be in the sole and absolute discretion of Lender.  Borrowers will
enter into and cause Managers to enter into the Subordination of Management
Agreements.  Borrowers will not enter into any other management agreement
without Lender’s prior written consent, which consent may be in the sole and
absolute discretion of Lender.
 
4.18           Updated Appraisals.  For so long as the Loans remain outstanding,
if any Event of Default shall occur hereunder, or if, in Lender’s judgment, a
material depreciation in the value
 

1942134 v3
 Loan Agreement - Page 28
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

of the Land and/or the Improvements shall have occurred, then in any such event,
Lender, may cause the Land and Improvements to be appraised by an appraiser
selected by Lender, and in accordance with Lender’s appraisal guidelines and
procedures then in effect, and Borrowers agree to cooperate in all respects with
such appraisals and furnish to the appraisers all requested information
regarding the Land and Improvements and the Facilities.  Borrowers agree to pay
all reasonable costs incurred by Lender in connection with such appraisal which
costs shall be secured by the Security Instruments and shall accrue interest at
the Default Rate until paid.
 
4.19           Comply with Covenants and Laws.  Comply, in all material
respects, with all applicable covenants and restrictions of record and all laws,
ordinances, rules and regulations and keep the Facilities and the Land and
Improvements in compliance with all applicable laws, ordinances, rules and
regulations, including, without limitation, the Americans with Disabilities Act
and regulations promulgated thereunder, and laws, ordinances, rules and
regulations relating to zoning, health, building codes, setback requirements,
Medicaid and Medicare laws and keep the Permits for the Facilities in full force
and effect.
 
4.20           Taxes and Other Charges.  Subject to Borrowers’ right to contest
the same as set forth in the Security Instruments, pay all taxes, assessments,
charges, claims for labor, supplies, rent, and other obligations which, if
unpaid, might give rise to a Lien against real or personal property of the
Borrowers, except Liens to the extent permitted by this Agreement.
 
4.21           Commitment Letter.  Provide all items and pay all amounts
required by the Commitment Letter. If any term of the Commitment Letter shall
conflict with the terms of this Agreement, this Agreement shall govern and
control.  As to any matter contained in the Commitment Letter, and as to which
no mention is made in this Agreement or the other Loan Documents, the Commitment
Letter shall continue to be in effect and shall survive the execution of this
Agreement and all other Loan Documents.
 
4.22           Certificate.  Upon Lender’s written request, furnish Lender with
a certificate stating that Borrowers have complied with and are in compliance
with all terms, covenants and conditions of the Loan Documents to which Borrower
is a party and that there exists no Default or Event of Default or, if such is
not the case, that one or more specified events have occurred, and that the
representations and warranties contained herein are true and correct with the
same effect as though made on the date of such certificate.
 
4.23           Entrance Fee Refund Reserve Escrow.  Pursuant to the Entrance Fee
Reserve Escrow Agreement, establish and maintain with Lender a reserve fund in
the amount of $200,000.00 for entrance fee refund liability on Heritage Hills
(the “Entrance Fee Refund Reserve”).  Provided that no Default or Event of
Default has occurred, the Entrance Fee Refund Reserve will be reduced to
$100,000 when Heritage Hills' entrance fee refund liability has been reduced to
$500,000 or less and Borrowers have provided evidence of same.  Provided that no
default or Event of Default has occurred under the Loan Documents, the Entrance
Fee Refund Reserve will be reduced to $0 when Heritage Hills' entrance fee
refund liability has been reduced to $200,000 or less and Borrowers have
provided evidence of same.
 
4.24           Notice of Fees or Penalties.  Immediately notify Lender, upon
Borrowers’ knowledge thereof, of the assessment by any state or, if applicable,
any Medicare, Medicaid,
 

1942134 v3
 Loan Agreement - Page 29
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

health or licensing agency of any fines or penalties against Borrowers,
Managers, or the Facilities.
 
4.25           Loan Closing Certification.  Immediately notify Lender in
writing, in the event any representation or warranty contained in that certain
Loan Closing Certification of even date herewith, executed by Borrowers for the
benefit of Lender, becomes untrue or there shall have been any material adverse
change in any such representation or warranty.
 
4.26           Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Borrowers shall comply with all Requirements of Law relating to
money laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect.  Upon Lender's request from time to time during the term of
the Loans, Borrowers shall certify in writing to Lender that Borrower's
representations, warranties and obligations under Sections 3.29 and 3.30 and
this Section 4.28 remain true and correct and have not been breached.  Borrowers
shall immediately notify Lender in writing if any of such representations,
warranties or covenants are no longer true or have been breached or if Borrowers
have a reasonable basis to believe that they may no longer be true or have been
breached.  In connection with such an event, Borrowers shall comply with all
Requirements of Law and directives of Governmental Authorities and, at Lender's
request, provide to Lender copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event.  Borrowers shall also reimburse Lender any expense
incurred by Lender in evaluating the effect of such an event on the Loans and
Lender's interest in the collateral for the Loans, in obtaining any necessary
license from Governmental Authorities as may be necessary for Lender to enforce
its rights under the Loan Documents, and in complying with all Requirements of
Law applicable to Lender as the result of the existence of such an event and for
any penalties or fines imposed upon Lender as a result thereof.
 
4.27           Renovation Improvements.  In regards to the Renovation
Improvements, Borrowers shall:
 
(a)           Construction/Completion of Renovation Improvements.  Cause the
Renovation Improvements to be constructed a good and workmanlike manner and
shall cause the same to be completed in by not later than September 15, 2013 and
substantially in accordance with the Plans and Specifications.  No work
associated with the construction of the Renovation Improvements shall be
commenced by Borrowers unless and until the Construction Related Items have been
approved by Lender, by all Governmental Authorities having or claiming
jurisdiction over the Land and Improvements, by the beneficiary of any
applicable restrictive covenant whose approval is required, and by any other
party whose approval is required under applicable agreements, and unless and
until all building, construction and other permits necessary or required in
connection with the construction of the Renovation Improvements have been
validly issued and all fees, bonds and any other security required in connection
therewith have been paid or posted.
 
(b)           Deposits to Balance Loan B.  If at any time Lender shall determine
that (a) the proceeds of Loan B remaining to be advanced for any line item
within the Budget, are not or will not be sufficient to pay, in a timely manner,
the amount of such line item remaining to be paid, and (b) the deficiency cannot
be remedied by a reallocation of budgeted amounts, then
 

1942134 v3
 Loan Agreement - Page 30
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

Borrowers shall deposit with Lender, within ten (10) days from the effective
date of a notice from Lender requesting such deposit, funds in an amount equal
to the deficiency.  Such funds shall be held by Lender in a deposit account for
the benefit of the Borrowers, which shall be an interest-bearing account, with
all accrued interest to become part of Borrowers’ deposit.  Borrowers agree that
they shall include all interest and earnings on any such deposit as their
income, and shall be the owner of all funds on deposit in the account for
federal and applicable state and local tax purposes.  Lender shall have the
exclusive right to manage and control all funds in the account, but Lender shall
have no fiduciary duty with respect to such funds.  Advances of the deposited
funds will be made from time to time for the payment of deficient line item
amounts, prior to the Advance of proceeds of Loan B for such amounts.  Advances
of the deposited funds will be subject to the terms of this Agreement regarding
advances of Loan B.  Any account fees and charges may be deducted from the
balance, if any, in the account.  Borrowers grant to Lender a security interest
in the deposit account and all such deposited funds hereafter deposited to such
deposit account, and any proceeds thereof, as security for the Loan
Obligations.  Such security interest shall be governed by the Uniform Commercial
Code, and Lender shall have available to it all of the rights and remedies
available to a secured party thereunder.  The deposit account may be established
and held in such name or names as Lender shall deem appropriate, including in
the name of Lender.  Borrowers hereby constitute and appoint Lender and any
officer or agent of Lender their true and lawful attorneys-in-fact with full
power of substitution to open the deposit account and to do any and every act
that Borrowers might do on their own behalf to fulfill the terms of this
paragraph.  To the extent permitted by requirements of law, Borrowers hereby
ratify all that said attorneys shall lawfully do or cause to be done by virtue
hereof.  It is understood and agreed that this power of attorney, which shall be
deemed to be a power coupled with an interest, cannot be revoked.
 
(c)           Compliance with Laws; Encroachments. The Renovation Improvements
shall be constructed in accordance with all applicable (whether present or
future) requirements of laws.  The Renovation Improvements shall be constructed
entirely on the Land and shall not encroach upon any easement or right-of-way,
or upon the land of others.  Construction of the Renovation Improvements shall
occur wholly within all applicable building restriction lines and set-backs,
however established, and shall be in strict compliance with all applicable use
or other restrictions and the provisions of any prior agreements, declarations,
covenants and all applicable zoning and subdivision ordinances and regulations.
 
(d)           Inspections; Cooperation. Borrowers shall permit representatives
of Lender and the Construction Consultant to enter upon the Land, to inspect the
Renovation Improvements and any and all materials to be used in connection with
the construction of the Renovation Improvements, to inspect and to examine all
detailed plans and shop drawings and similar materials as well as all books and
records and books of Borrowers (regardless of where maintained) and all
supporting vouchers and data and to make copies and extract therefrom and to
discuss the affairs, finances and accounts pertaining to the Loan and the
Renovation Improvements with representatives of Borrowers.  Borrowers shall at
all times cooperate and cause the General Contractor and each and every one of
its subcontractors and material suppliers to cooperate with the representatives
of Lender and the Construction Consultant in connection with or in aid of the
performance of Lender’s functions under this Agreement.  Except in the event of
an emergency, Lender shall give Borrowers at least twenty-four hours’ notice by
 

1942134 v3
 Loan Agreement - Page 31
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

telephone in each instance before entering upon the Land and/or exercising any
other rights granted in this Section.
 
(e)           Contracts, Vouchers and Receipts. Borrowers shall furnish to
Lender, promptly on demand, any contracts, subcontracts, bills of sale,
statements, receipted vouchers or other agreements relating to the development
of the Land or the construction of the Renovation Improvements, including any
such items pursuant to which Borrowers have any claim of title to any materials,
fixtures or other articles delivered or to be delivered to the Land or
incorporated or to be incorporated into the Renovation Improvements.  Borrowers
shall furnish to Lender, promptly on demand, a verified written statement, in
such form and detail as Lender may require, setting forth the names and
addresses of all contractors, subcontractors and suppliers furnishing labor or
materials in the development of the Land or the construction of the Renovation
Improvements and showing all amounts paid for labor and materials and all items
of labor and materials furnished or to be furnished for which payment has not
been made and the amounts to be paid therefor.
 
(f)           Payment and Performance of Contractual Obligations.  Borrowers
shall perform in a timely manner all of their obligations under all
architectural, engineering, and construction contracts and any and all other
contracts and agreements related to the construction or operation of the
Renovation Improvements, and Borrowers will pay when due all bills for services
or labor performed and materials supplied in connection with the construction of
the Renovation Improvements.  Within thirty (30) days after the filing of any
mechanic’s lien or other lien or encumbrance against any of the Mortgaged
Properties, Borrowers will promptly discharge the same by payment or filing a
bond or otherwise as permitted by law.  So long as Lender’s security has been
protected by the filing of a bond or otherwise in a manner satisfactory to
Lender in its sole and absolute discretion, Borrowers shall have the right to
contest in good faith any claim, lien or encumbrance, provided that Borrowers do
so diligently and without prejudice to Lender or delay in completing
construction of the Renovation Improvements.
 
(g)           Correction of Construction Defects. Promptly following any demand
by Lender, Borrowers shall correct or cause the correction of any structural
defects in the Renovation Improvements, any work that fails to comply with the
requirements of this Agreement, and any material departures or deviations from
the Plans and Specifications not approved in writing by Lender.
 
ARTICLE V
 
NEGATIVE COVENANTS OF BORROWERS
 
Until the Loan Obligations have been paid in full, no Borrower shall:
 
5.1           Assignment of Licenses and Permits.  Assign or transfer any of its
interest in any Permits or Reimbursement Contracts (including rights to payment
thereunder) pertaining to the Facilities, or assign, transfer, or remove or
permit any other Person to assign, transfer, or remove any records pertaining to
the Facilities including, without limitation, resident records, medical and
clinical records (except for removal of such patient/resident records as
directed by the residents owning such records), without Lender’s prior written
consent, which consent may be granted or refused in Lender’s sole discretion.
 
1942134 v3
 Loan Agreement - Page 32
 Synovus/Emeritus Senior Living
 22996-3
 

--------------------------------------------------------------------------------

 
 
5.2           No Liens; Exceptions.  Create, incur, assume or suffer to exist
any Lien upon or with respect to the Facilities, any of its properties, rights,
income or other assets relating thereto, including, without limitation, the
Mortgaged Properties whether now owned or hereafter acquired, other than the
following permitted Liens (“Permitted Encumbrances”):
 
(a)           Liens at any time existing in favor of Lender;
 
(b)           Liens which are listed in Exhibit “F” attached hereto;
 
(c)           Inchoate Liens arising by operation of law for the purchase of
labor, services, materials, equipment or supplies, provided payment shall not be
delinquent and, if such Lien is a lien upon any of the Land or Improvements,
such Lien must be fully disclosed to Lender and bonded off and removed from the
Land and Improvements within thirty (30) days of its creation, in a manner
satisfactory to Lender;
 
(d)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, leases and contracts (other than for money borrowed or
for credit received with respect to property acquired) entered into in the
ordinary course of business as presently conducted or to secure obligations for
surety or appeal bonds;
 
(e)           Liens for current year’s taxes, assessments or governmental
charges or levies provided payment thereof shall not be delinquent; or
 
(f)           Purchase money liens for equipment financing not to exceed $50,000
in the aggregate at any time outstanding per Facility.
 
5.3           Merger, Consolidation, etc.  Except as otherwise provided in the
Security Instruments, consummate any merger, consolidation or similar
transaction, or sell, assign, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now or hereafter acquired), without the prior written consent of
Lender, which consent may be granted or refused in Lender’s sole discretion.
 
5.4           Maintain Single Purpose Entity Status.   As to each Borrower:
 
(a)           Engage in any business or activity other than the ownership,
operation and maintenance of its Mortgaged Property and activities incidental
thereto;
 
(b)           Acquire or own any material assets other than (i) its Mortgaged
Property, and (ii) such incidental machinery, equipment, fixtures and other
personal property as may be necessary for the operation of its Mortgaged
Property;
 
(c)           Merge into or consolidate with any Person or dissolve, terminate
or liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets (except as permitted in the Loan Documents) or
change its legal structure, without in each case Lender’s consent;
 

1942134 v3
 Loan Agreement - Page 33
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

(d)           Without the prior written consent of Lender, amend, modify,
terminate or fail to comply with the provisions of its Articles or Certificate
of Incorporation, Operating Agreement or similar organizational document, as
same may be further amended or supplemented, if such amendment, modification,
termination or failure to comply would adversely affect its status as a Single
Purpose Entity or its ability to perform its obligations hereunder, under the
Notes or any other document evidencing or securing the Loans;
 
(e)           Own any subsidiary or make any investment in, any Person without
the consent of Lender;
 
(f)           Commingle its funds or assets with assets of, or pledge its assets
with or for, any of its members or shareholders, Affiliates, principals or any
other Person;
 
(g)           Incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Loans, trade payables
incurred in the ordinary course of business, payable within 90 days of the date
incurred, based on historical amounts, and purchase money financing for
equipment used in the ordinary course of business up to a maximum of $50,000 in
the aggregate per Facility;
 
(h)           Fail to maintain its records, books of account and bank accounts
separate and apart from those of its members, shareholders, principals and
Affiliates, the Affiliates of any of its members, shareholders, principals, and
any other Person;
 
(i)           Enter into any contract or agreement with any of its members,
shareholders, principals or Affiliates, or the Affiliates of any of its members,
shareholders, principals, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties;
 
(j)           Seek its dissolution or winding up in whole, or in part;
 
(k)           Maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any of its members, shareholders, principals and Affiliates, the Affiliates
of any of its members, shareholders, principals or any other Person;
 
(l)           Hold itself out to be responsible for the debts of another Person
or pay another Person’s liabilities out of its own funds;
 
(m)           Make any loans or advances to any third party, including any of
its  members, shareholders, principals or Affiliates, or the Affiliates of any
of its members, shareholders, principals;
 
(n)           Fail to have prepared and filed its own tax returns;
 
(o)           Fail either to hold itself out to the public as a legal Person
separate and distinct from any other Person or to conduct its business solely in
its own name, in order not (i) to mislead others as to the identity with which
such other party is transacting business, or (ii) to
 

1942134 v3
 Loan Agreement - Page 34
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

suggest that it is responsible for the debts of any third party (including any
of its members or Affiliates, or any general partner, member, principal or
Affiliate thereof); or
 
(p)           Fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations.
 
5.5           Change of Business.  Make any material change in the nature of its
business as it is being conducted as of the date hereof.
 
5.6           Changes in Accounting.  Change its methods of accounting, unless
such change is permitted by GAAP, and provided such change does not have the
effect of curing or preventing what would otherwise be an Event of Default or
Default had such change not taken place.
 
5.7           ERISA.
 
(a)           Agree to, enter into or consummate any transaction which would
render it unable to confirm that (i) it is not an “employee benefit plan” as
defined in Section 3(32) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (ii) it is not
subject to state statutes regulating investments and fiduciary obligations with
respect to governmental plans; and (iii) less than twenty-five percent (25%) of
each of its outstanding class of equity interests are held by “benefit plan
investors” within the meaning of 29 C.F.R. § 2510.3-101(f)(2);
 
(b)           Engage in a non-exempt prohibited transaction described in Section
406 of ERISA or Section 4975 of the Code, as such sections relate to Borrower,
or in any transaction that would cause any obligation or action taken or to be
taken hereunder (or the exercise by Lender of any of its rights under the Loan
Documents) to be a non-exempt prohibited transaction under ERISA.
 
(c)           Transfer of Ownership Interests.  Except as otherwise allowable
under the Security Instruments, permit a change in the percentage ownership
interest of the Persons owning the Borrower, unless the written consent of
Lender is first obtained, which consent may be granted or refused in Lender’s
sole discretion.
 
5.8           Change of Use.  Except as contemplated by the Renovation
Improvements, alter or change the use of the Facilities or enter into any
management agreement for the Facilities other than the Management Agreements or
enter into any operating lease for the Facilities, unless Borrower first
notifies Lender and provides Lender a copy of the proposed lease agreement or
management agreement, obtains Lender’s written consent thereto, which consent
may be withheld in Lender’s sole discretion, and obtains and provides Lender
with a subordination agreement in form satisfactory to Lender, as determined by
Lender in its sole discretion, from such manager or lessee subordinating to all
rights of Lender.
 
5.9           Place of Business.  Change its chief executive office or its
principal place of business without first giving Lender at least thirty (30)
days prior written notice thereof and
 

1942134 v3
 Loan Agreement - Page 35
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

promptly providing Lender such information and amendatory financing statements
as Lender may request in connection therewith.
 
5.10           Acquisitions.  Directly or indirectly, purchase, lease, manage,
own, operate, or otherwise acquire any property or other assets (or any interest
therein) which are not used in connection with the operation of the Facilities.
 
5.11           Dividends, Distributions and Redemptions.  Except for
distributions paid to the Guarantor in its capacity as sole member/shareholder
of the Borrowers at a time when no Default or Event of Default exists under the
Loan Documents, declare or pay any distributions to its shareholders, members or
partners, as applicable, or purchase, redeem, retire, or otherwise acquire for
value, any ownership interests in Borrower now or hereafter outstanding, return
any capital to its shareholders, members or partners, as applicable, or make any
distribution of assets to its shareholders, members, or partners, as applicable.
 
ARTICLE VI
 
ENVIRONMENTAL HAZARDS
 
6.1           Prohibited Activities and Conditions.  Except for matters covered
by a written program of operations and maintenance approved in writing by Lender
(an “O&M Program”) or matters described in Section 6.2, no Borrower shall cause
or permit to exist any of the following:
 
(a)           The presence, use, generation, release, treatment, processing,
storage (including storage in above ground and underground storage tanks),
handling, or disposal of any Hazardous Materials in, on or under the Land, any
Improvements, or any other property of Borrower that is adjacent to the Land in
violation of applicable Hazardous Materials Laws;
 
(b)           The transportation of any Hazardous Materials to, from, or across
the Land;
 
(c)           Any occurrence or condition on the Land or in the Improvements or
any other property of Borrower that is adjacent to the Land, which occurrence or
condition is or may be in violation of Hazardous Materials Laws;
 
(d)           Any violation of or noncompliance with the terms of any
Environmental Permit with respect to the Land, the Improvements or any property
of Borrower that is adjacent to the Land; or
 
(e)           Any Lien (whether or not such Lien has priority over the Lien
created by the Security Instruments) upon the Land or any Improvements imposed
pursuant to any Hazardous Materials Laws.
 
The matters described in clauses (a) through (e) above are referred to
collectively in this Article VI as “Prohibited Activities and Conditions” and
individually as a “Prohibited Activity and Condition.”
 
1942134 v3
 Loan Agreement - Page 36
 Synovus/Emeritus Senior Living
 22996-3
 

--------------------------------------------------------------------------------

 
 
6.2           Exclusions.  Notwithstanding any other provision of Article VI to
the contrary, “Prohibited Activities and Conditions” shall not include the safe
and lawful use and storage of quantities of (a) pre-packaged supplies, medical
waste, cleaning materials and petroleum products customarily used in the
operation and maintenance of comparable facilities, (b) cleaning materials,
personal grooming items and other items sold in pre-packaged containers for
consumer use and used by occupants of the Facilities, and (c) petroleum products
used in the operation and maintenance of motor vehicles from time to time
located on the Land’s parking areas, so long as all of the foregoing are used,
stored, handled, transported and disposed of in compliance with Hazardous
Materials Laws.
 
6.3           Preventive Action.  Each Borrower shall take all appropriate steps
(including the inclusion of appropriate provisions in any Leases approved by
Lender which are executed after the date of this Agreement) to prevent its
employees, agents, contractors, tenants and occupants of the Facilities from
causing or permitting any Prohibited Activities and Conditions.
 
6.4           O & M Program Compliance.  If an O&M Program has been established
with respect to Hazardous Materials, Borrowers shall comply in a timely manner
with, and cause all employees, agents and contractors of Borrowers and any other
Persons (excluding trespassers) present on the Land to comply with the O&M
Program.  All costs of performance of Borrowers’ obligations under any O&M
Program shall be paid by Borrowers, and Lender’s out-of-pocket costs incurred in
connection with the monitoring and review of the O&M Program and Borrower’s
performance shall be paid by Borrowers upon demand by Lender.  Any such
out-of-pocket costs of Lender which Borrowers fail to pay promptly shall become
an additional part of the Loan Obligations.
 
6.5           Borrowers’ Environmental Representations and
Warranties.  Borrowers represents and warrants to Lender that, except as
previously disclosed by Borrowers to Lender in writing:
 
(a)           no Borrower has at any time caused or permitted any Prohibited
Activities and Conditions.
 
(b)           No Prohibited Activities and Conditions exist or have existed.
 
(c)           The Land and the Improvements do not now contain any underground
storage tanks, and, to the best of Borrowers’ knowledge after reasonable and
diligent inquiry, the Land and the Improvements have not contained any
underground storage tanks in the past.  If there is an underground storage tank
located on the Land or the Improvements which has been previously disclosed by
Borrowers to Lender in writing, that tank complies with all requirements of
Hazardous Materials Laws.
 
(d)           Borrowers have complied with all Hazardous Materials Laws,
including all requirements for notification regarding releases of Hazardous
Materials, relating to the Land.  Without limiting the generality of the
foregoing, Borrowers have obtained all Environmental Permits required for the
operation of the Land and the Improvements in accordance with Hazardous
Materials Laws now in effect and all such Environmental Permits are in full
force and effect.  During Borrower’s ownership of the Land, and, to the best of
Borrowers’ knowledge
 

1942134 v3
 Loan Agreement - Page 37
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

after reasonable and diligent inquiry, no event has occurred with respect to the
Land and/or Improvements that constitutes or, with the passing of time or the
giving of notice, would constitute, noncompliance with the terms of any
Environmental Permit.
 
(e)           There are no actions, suits, claims or proceedings pending or, to
the best of Borrower’s knowledge after reasonable and diligent inquiry,
threatened that involves the Land and/or the Improvements and allege, arise out
of, or relate to any Prohibited Activity and Condition.
 
(f)           Borrowers have not received any written complaint, order, notice
of violation or other communication from any Governmental Authority with regard
to air emissions, water discharges, noise emissions or Hazardous Materials, or
any other environmental, health or safety matters affecting the Land, the
Improvements or any other property of Borrowers that is adjacent to the
Land.  The representations and warranties in this Article VI shall be continuing
representations and warranties that shall be deemed to be made by Borrowers
throughout the term of the Loans evidenced by the Notes and until all of the
Loan Obligations have been paid in full.
 
6.6           Notice of Certain Events.  Borrowers shall promptly notify Lender
in writing of any and all of the following that may occur:
 
(a)           Borrowers’ discovery of any Prohibited Activity and Condition.
 
(b)           Borrowers’ receipt of or knowledge of any complaint, order, notice
of violation or other communication from any Governmental Authority or other
Person with regard to present or future alleged Prohibited Activities and
Conditions or any other environmental, health or safety matters affecting the
Land, the Improvements or any other property of Borrowers that is adjacent to
the Land.
 
(c)           Any representation or warranty in this Article VI which becomes
untrue at any time after the date of this Agreement.
 
Any such notice given by Borrowers shall not relieve Borrowers of, or result in
a waiver of, any obligation under this Agreement, the Notes, or any of the other
Loan Documents.
 
6.7           Costs of Inspection.  Borrowers shall pay promptly the costs of
any environmental inspections, tests or audits (“Environmental Inspections”)
required by Lender in connection with any foreclosure or deed in lieu of
foreclosure or, if required by Lender, as a condition of Lender’s consent to any
“Transfer” (as defined in the Security Instruments), or required by Lender
following a commercially reasonable determination by Lender that Prohibited
Activities and Conditions may exist.  Any such costs incurred by Lender
(including the fees and out-of-pocket costs of attorneys and technical
consultants whether incurred in connection with any judicial or administrative
process or otherwise) which Borrowers fail to pay promptly shall become an
additional part of the Loan Obligations.  The results of all Environmental
Inspections made by Lender shall at all times remain the property of Lender, and
Lender shall have no obligation to disclose or otherwise make available to
Borrowers or any other party such results or any other information obtained by
Lender in connection with its
 

1942134 v3
 Loan Agreement - Page 38
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

Environmental Inspections.  Lender hereby reserves the right, and Borrowers
hereby expressly authorize Lender, to make available to any party, including any
prospective bidder at a foreclosure sale of the Mortgaged Properties, the
results of any Environmental Inspections made by Lender with respect to the
Mortgaged Properties.  Borrowers consent to Lender notifying any party (either
as part of a notice of sale or otherwise) of the results of any of Lender’s
Environmental Inspections.  Borrowers acknowledge that Lender cannot control or
otherwise assure the truthfulness or accuracy of the results of any of its
Environmental Inspections and that the release of such results to prospective
bidders at a foreclosure sale of the Mortgaged Properties may have a material
and adverse effect upon the amount which a party may bid at such
sale.  Borrowers agree that Lender shall have no liability whatsoever as a
result of delivering the results of any of its Environmental Inspections to any
third party, and Borrowers hereby release and forever discharge Lender from any
and all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the such delivery of any of Lender’s Environmental
Inspections.
 
6.8           Remedial Work.  If any investigation, site monitoring,
containment, clean-up, restoration or other remedial work (“Remedial Work”) is
necessary to bring a Borrower into compliance with any Hazardous Materials Law
or order of any Governmental Authority that has or acquires jurisdiction over
the Land, the Improvements or the use, operation or improvement of the Land
under any Hazardous Materials Law, Borrowers shall, by the earlier of (a) the
applicable deadline required by Hazardous Materials Law or (b) thirty (30) days
after notice from Lender demanding such action, begin performing the Remedial
Work, and thereafter diligently prosecute it to completion, and shall in any
event complete such work by the time required by applicable Hazardous Materials
Law.  If Borrowers fail to begin on a timely basis or diligently prosecute any
required Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrowers shall reimburse Lender on demand for the cost
of doing so.  Any reimbursement due from Borrowers to Lender shall become part
of the Loan Obligations.
 
6.9           Cooperation with Governmental Authorities.  Borrowers shall
cooperate with any inquiry by any Governmental Authority and shall comply with
any governmental or judicial order which arises from any alleged Prohibited
Activity and Condition.
 
6.10           Indemnity.
 
(a)           Borrowers shall hold harmless, defend and indemnify (i) Lender,
(ii) any prior owner or holder of the Notes, (iii) any Person who is or will
have been involved in the servicing of the Notes, (iv) the officers, directors,
partners, agents, shareholders, employees and trustees of any of the foregoing,
and (v) the heirs, legal representatives, successors and assigns of each of the
foregoing (together, the “Indemnitees”) from and against all proceedings,
claims, damages, losses, expenses, penalties and costs (whether initiated or
sought by any Governmental Authority or private parties), including fees and out
of pocket expenses of attorneys and expert witnesses, investigatory fees, and
remediation costs, whether incurred in connection with any judicial or
administrative process or otherwise, arising directly or indirectly from any of
the following:
 

1942134 v3
 Loan Agreement - Page 39
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 



 
(i)           Any breach of any representation or warranty of Borrowers in this
Article VI;
 
(ii)           Any failure by Borrowers to perform any of its obligations under
this Article VI;
 
(iii)           The existence or alleged existence of any Prohibited Activity
and Condition;
 
(iv)           The presence or alleged presence of Hazardous Materials in, on,
around or under the Land, the Improvements or any property of Borrower that is
adjacent to the Land; or
 
(v)           The actual or alleged violation of any Hazardous Materials Law.
 
(b)           Counsel selected by Borrowers to defend Indemnitees shall be
subject to the approval of those Indemnitees.  Notwithstanding anything
contained herein, any Indemnitee may elect to defend any claim or legal or
administrative proceeding at Borrowers’ expense.  Nothing contained herein shall
prevent an Indemnitee from employing separate counsel in any such action at any
time and participating in the defense thereof at its own expense.
 
(c)           Borrowers shall not, without the prior written consent of those
Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a “Claim”) settle or compromise the Claim if the settlement (i)
results in the entry of any judgment that does not include as an unconditional
term the delivery by the claimant or plaintiff to Lender of a written release of
those Indemnitees, satisfactory in form and substance to Lender; or (ii) may
materially and adversely affect any Indemnitee, as determined by such Indemnitee
in its sole discretion.
 
(d)           The liability of Borrowers to indemnify the Indemnitees shall not
be limited or impaired by any of the following, or by any failure of Borrowers
or any guarantor to receive notice of or consideration for any of the following:
 
(i)           Any amendment or modification of any Loan Document;
 
(ii)           Any extensions of time for performance required by any of the
Loan Documents;
 
(iii)           The accuracy or inaccuracy of any representations and warranties
made by Borrowers under this Agreement or any other Loan Document;
 
(iv)           The release of Borrowers or any other Person, by Lender or by
operation of law, from performance of any obligation under any of the Loan
Documents;
 
(v)           The release or substitution in whole or in part of any security
for the Loan Obligations; or
 

1942134 v3
 Loan Agreement - Page 40
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 



 
(vi)           Lender’s failure to properly perfect any lien or security
interest given as security for the Loan Obligations; or
 
(vii)           Any provision in any of the Loan Documents limiting Lender’s
recourse to property securing the Loans or limiting the personal liability of
Borrowers or any party for payment of all or any part of the Loans.
 
(e)           Borrowers shall, at their own cost and expense, do all of the
following:
 
(i)           Pay or satisfy any judgment or decree that may be entered against
any Indemnitee or Indemnitees in any legal or administrative proceeding incident
to any matters against which Indemnitees are entitled to be indemnified under
this Article VI;
 
(ii)           Reimburse Indemnitees for any expenses paid or incurred in
connection with any matters against which Indemnitees are entitled to be
indemnified under this Article VI; and
 
(iii)           Reimburse Indemnitees for any and all expenses, including fees
and costs of attorneys and expert witnesses, paid or incurred in connection with
the enforcement by Indemnitees of their rights under this Article VI, or in
monitoring and participating in any legal or administrative proceeding.
 
(f)           In any circumstances in which the indemnity under this Article VI
applies, Lender may employ its own legal counsel and consultants to prosecute,
defend or negotiate any claim or legal or administrative proceeding and Lender,
with the prior written consent of Borrower (which shall not be unreasonably
withheld, delayed or conditioned) may settle or compromise any action or legal
or administrative proceeding.  Borrower shall reimburse Lender upon demand for
all costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the fees and out of pocket expenses of such
attorneys and consultants.
 
(g)           The provisions of this Article VI shall be in addition to any and
all other obligations and liabilities that Borrower may have under the
applicable law or under the other Loan Documents, and each Indemnitee shall be
entitled to indemnification under this Article VI without regard to whether
Lender or that Indemnitee has exercised any rights against the Land and/or the
Improvements or any other security, pursued any rights against any guarantor, or
pursued any other rights available under the Loan Documents or applicable
law.  If Borrower consists of more than one Person or entity, the obligation of
those Persons or entities to indemnify the Indemnitees under this Article VI
shall be joint and several.  The obligations of Borrower to indemnify the
Indemnitees under this Article VI shall survive any repayment or discharge of
the Loan Obligations, any foreclosure proceeding, any foreclosure sale, any
delivery of any deed in lieu of foreclosure, and any release of record of the
lien of the Security Instruments.
 

1942134 v3
 Loan Agreement - Page 41
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

ARTICLE VII
 
EVENTS OF DEFAULT AND REMEDIES
 
7.1           Events of Default.  The occurrence of any one or more of the
following shall constitute an “Event of Default” hereunder:
 
(a)           The failure by Borrowers to pay any installment of principal,
interest, or other payments required under the Notes, the Security Instruments
or any other Loan Document within ten (10) days after the same becomes due;
 
(b)           Any failure by Borrowers to provide and maintain in full force and
effect the insurance coverage required by Section 4.5(a) – (j), inclusive, of
this Agreement;
 
(c)           The violation by Borrowers of any covenant set forth in Article V
hereof;
 
(d)           The failure by Borrowers to deliver or cause to be delivered the
financial statements and information set forth in Section 4.7 of this Agreement
within the times required, and such failure is not cured within thirty (30) days
following Lender’s written notice to Borrowers thereof;
 
(e)           The failure by Borrowers or Guarantor to establish and maintain
the Entrance Free Refund Reserve in accordance with Section 4.16 of this
Agreement;
 
(f)           The failure of Borrowers properly and timely to perform or observe
any covenant or condition set forth in this Agreement (other than those
specified in this Section 7.1) or any of the other Loan Documents which failure
is not cured within any applicable cure period as set forth herein or in such
other Loan Document, or, if no cure period is specified therefor, is not cured
within thirty (30) days after notice to Borrowers of such Default; provided,
however, that if such Default cannot be cured within such thirty (30) day
period, such cure period shall be extended for an additional sixty (60) days, as
long as Borrowers are diligently and in good faith prosecuting said cure to
completion;
 
(g)           The filing by any Borrower or Guarantor or either Manager of a
voluntary petition, or the adjudication of any of the aforesaid Persons, or the
filing by any of the aforesaid Persons of any petition or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or if any of the aforesaid
Persons should seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator for itself or of all or any substantial part of
its property or of any or all of the rents, revenues, issues, earnings, profits
or income thereof, or the mailing of any general assignment for the benefit of
creditors or the admission in writing by any of the aforesaid Persons of its
inability to pay its debts generally as they become due;
 
(h)           The entry by a court of competent jurisdiction of an order,
judgment, or decree approving a petition filed against any Borrower or Guarantor
or either Manager which petition seeks any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future federal, state or other statute, law or
 

1942134 v3
 Loan Agreement - Page 42
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

regulation relating to bankruptcy, insolvency, or other relief for debtors,
which order, judgment or decree remains unvacated and unstayed for an aggregate
of sixty (60) days (whether or not consecutive) from the date of entry thereof,
or the appointment of any trustee, receiver or liquidator of any of the
aforesaid Persons or of all or any substantial part of its properties or of any
or all of the rents, revenues, issues, earnings, profits or income thereof which
appointment shall remain unvacated and unstayed for an aggregate of sixty (60)
days (whether or not consecutive);
 
(i)           Unless otherwise permitted hereunder or under any other Loan
Documents, the sale, transfer, lease, assignment, or other disposition,
voluntarily or involuntarily, of any of the Mortgaged Properties, or any part
thereof, except for Permitted Encumbrances as described in Section 5.2 above, or
any further encumbrance of the Mortgaged Properties (except for Permitted
Encumbrances), unless the prior written consent of Lender is obtained;
 
(j)           Any certificate, statement, representation, warranty or audit
heretofore or hereafter furnished by or on behalf of any Borrower or any Manager
or Guarantor or any of their respective officers, directors or trustees pursuant
to or in connection with this Agreement (including, without limitation,
representations and warranties contained herein or in any Loan Documents) or as
an inducement to Lender to make the Loans to Borrowers, (i) proves to have been
false in any material respect at the time when the facts therein set forth were
stated or certified, or (ii) proves to have omitted any substantial contingent
or unliquidated liability or claim against any Borrower or any Manager or
Guarantor or (iii) on the date of execution of this Agreement there shall have
been any materially adverse change in any of the acts previously disclosed by
any such certificate, statement, representation, warranty or audit, which change
shall not have been disclosed to Lender in writing at or prior to the time of
such execution;
 
(k)           The failure of Borrowers to correct or to cause Managers to
correct, within the time deadlines set by any applicable Medicare, Medicaid or
licensing agency, any deficiency which would result in the following actions by
such agency with respect to the Facilities;
 
(i)           a termination of any Reimbursement Contract or any Permit; or
 
(ii)           a ban on new admissions generally or, if applicable, on admission
of patients otherwise qualifying for Medicare or Medicaid coverage;
 
(l)           The assessment against any Borrower, any Manager, or the
Facilities of any fines or penalties by any state or any Medicare, Medicaid,
health or licensing agency having jurisdiction over such Persons or the
Facilities in excess of $25,000;
 
(m)           A final judgment is rendered by a court of law or equity against
any Borrower in excess of $25,000.00 or the Guarantor in excess of $500,000.00,
and the same remains undischarged for a period of thirty (30) days, unless such
judgment is either (i) fully covered by collectible insurance and such insurer
has within such period acknowledged such coverage in writing, or (ii) although
not fully covered by insurance, enforcement of such judgment has been
effectively stayed, such judgment is being contested or appealed by appropriate
proceedings such Borrower or Guarantor as the case may be, has established
reserves
 

1942134 v3
 Loan Agreement - Page 43 
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

adequate for payment in the event such Person is ultimately unsuccessful in such
contest or appeal and evidence thereof is provided to Lender; or
 
(n)           The occurrence of any material adverse change in the financial
condition or prospects of any Borrower or Guarantor, or the existence of any
other condition which, in Lender’s reasonable determination, constitutes a
material impairment of any such Person’s ability to operate the Facilities or of
such Person’s ability to perform their respective obligations under the Loan
Documents, which is not remedied within thirty (30) days after written notice.
 
Notwithstanding anything in this Section, all requirements of notice shall be
deemed eliminated if Lender is prevented from declaring an Event of Default by
bankruptcy or other applicable law.  The cure period, if any, shall then run
from the occurrence of the event or condition of Default rather than from the
date of notice.
 
7.2           Remedies.  Upon the occurrence of any one or more of the foregoing
Events of Default, Lender may, at its option:
 
(a)           Cease to authorize further Advances of Loan B; and/or
 
(b)           Declare the entire unpaid principal of the Loan Obligations to be,
and the same shall thereupon become, immediately due and payable, without
presentment, protest or further demand or notice of any kind, all of which are
hereby expressly waived; and/or
 
(c)           Proceed to protect and enforce its rights by action at law
(including, without limitation, bringing suit to reduce any claim to judgment),
suit in equity and other appropriate proceedings including, without limitation,
for specific performance of any covenant or condition contained in this
Agreement; and/or
 
(d)           Exercise any and all rights and remedies afforded by the laws of
the United States, the states in which any of the Mortgaged Properties is
located or any other appropriate jurisdiction as may be available for the
collection of debts and enforcement of covenants and conditions such as those
contained in this Agreement and the Loan Documents; and/or
 
(e)           Exercise the rights and remedies of setoff and/or banker’s lien
against the interest of Borrower in and to every account and other property of
Borrower which is in the possession of Lender or any Person who then owns a
participating interest in the Loans, to the extent of the full amount of the
Loans; and/or
 
(f)           Exercise its rights and remedies pursuant to any other Loan
Documents.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1           Waiver.  No remedy conferred upon, or reserved to, Lender in this
Agreement or any of the other Loan Documents is intended to be exclusive of any
other remedy or remedies, and each and every remedy shall be cumulative and
shall be in addition to every other remedy
 

1942134 v3
 Loan Agreement - Page 44
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

given hereunder or now or hereafter existing in law or in equity. Exercise of or
omission to exercise any right of Lender shall not affect any subsequent right
of Lender to exercise the same.  No course of dealing between Borrowers and
Lender or any delay on Lender’s part in exercising any rights shall operate as a
waiver of any of Lender’s rights.  No waiver of any Default under this Agreement
or any of the other Loan Documents shall extend to or shall affect any
subsequent or other, then existing, Default or shall impair any rights, remedies
or powers of Lender.
 
8.2           Costs and Expenses.  Borrowers will bear all taxes, fees and
expenses (including actual attorneys’ fees and expenses of counsel for Lender)
in connection with the Loans, the Notes, the preparation of this Agreement and
the other Loan Documents (including any amendments hereafter made), and in
connection with any modifications thereto and the recording of any of the Loan
Documents.  If, at any time, a Default occurs or Lender becomes a party to any
suit or proceeding in order to protect its interests or priority in any
collateral for any of the Loan Obligations or its rights under this Agreement or
any of the Loan Documents, or if Lender is made a party to any suit or
proceeding by virtue of the Loans, this Agreement or any Mortgaged Properties
and as a result of any of the foregoing, Lender employs counsel to advise or
provide other representation with respect to this Agreement, or to collect the
balance of the Loan Obligations, or to take any action in or with respect to any
suit or proceeding relating to this Agreement, any of the other Loan Documents,
any Mortgaged Properties, Borrowers, Guarantor or Managers, or to protect,
collect, or liquidate any of the security for the Loan Obligations, or attempt
to enforce any security interest or lien granted to Lender by any of the Loan
Documents, then in any such events, all of the actual attorney’s fees arising
from such services, including attorneys’ fees for preparation of litigation and
in any appellate or bankruptcy proceedings, and any expenses, costs and charges
relating thereto shall constitute additional obligations of Borrowers to Lender
payable on demand of Lender.  Without limiting the foregoing, Borrowers have
undertaken the obligation for payment of, and shall pay, all recording and
filing fees, revenue or documentary stamps or taxes, intangibles taxes, and
other taxes, expenses and charges payable in connection with this Agreement, any
of the Loan Documents, the Loan Obligations, or the filing of any financing
statements or other instruments required to effectuate the purposes of this
Agreement, and should Borrowers fail to do so, Borrowers agree to reimburse
Lender for the amounts paid by Lender, together with penalties or interest, if
any, incurred by Lender as a result of underpayment or nonpayment.  Such amounts
shall constitute a portion of the Loan Obligations, shall be secured by the
Security Instruments and shall bear interest at the Default Rate (as defined in
the Notes) from the date advanced until repaid.
 
8.3           Performance of Lender.  At its option, upon Borrowers’ failure to
do so, Lender may make any payment or do any act on Borrowers’ behalf that
Borrowers or others are required to do to remain in compliance with this
Agreement or any of the other Loan Documents, and Borrowers agree to reimburse
Lender, on demand, for any payment made or expense incurred by Lender pursuant
to the foregoing authorization, including, without limitation, attorneys’ fees,
and until so repaid any sums advanced by Lender shall constitute a portion of
the Loan Obligations, shall be secured by the Security Instruments and shall
bear interest at the Default Rate (as defined in the Notes) from the date
advanced until repaid.
 

1942134 v3
 Loan Agreement - Page 45
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 



 
8.4           Indemnification.  Borrowers shall, at their sole cost and expense,
protect, defend, indemnify and hold harmless the Indemnified Parties from and
against any and all claims, suits, liabilities (including, without limitation,
strict liabilities), actions, proceedings, obligations, debts, damages, losses,
costs, expenses, diminutions in value, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement, punitive damages,
foreseeable and unforeseeable consequential damages, of whatever kind or nature
(including but not limited to reasonable attorneys’ fees and other costs of
defense) imposed upon or incurred by or asserted against Lender by reason of
(a) ownership of the Notes, the Security Instruments, the Mortgaged Properties
or any interest therein or receipt of any Rents, (b) any amendment to, or
restructuring of, the Loan Obligations and/or any of the Loan Documents, (c) any
and all lawful action that may be taken by Lender in connection with the
enforcement of the provisions of the Security Instruments or the Notes or any of
the other Loan Documents, whether or not suit is filed in connection with same,
or in connection with Borrowers, Guarantor, Managers and/or any partner, joint
venturer, member or shareholder thereof becoming a party to a voluntary or
involuntary federal or state bankruptcy, insolvency or similar proceeding, (d)
any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Land, the Improvements or any part thereof or on
the adjoining sidewalks, curbs, adjacent property or adjacent parking areas,
streets or ways, (e) any use, nonuse or condition in, on or about the Land, the
Improvements or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways, (f) any failure on the part
of Borrowers, Guarantor or Managers to perform or comply with any of the terms
of this Agreement or any of the other Loan Documents, (g) any claims by any
broker, Person or entity claiming to have participated in arranging the making
of the Loans evidenced by the Notes, (h) any failure of the Land and/or
Improvements to be in compliance with any applicable laws, (i) performance of
any labor or services or the furnishing of any materials or other property with
respect to the Land, the Improvements or any part thereof, (j) the failure of
any Person to file timely with the Internal Revenue Service an accurate Form
1099-b, statement for recipients of proceeds from real estate, broker and barter
exchange transactions, which may be required in connection with the Security
Instruments, or to supply a copy thereof in a timely fashion to the recipient of
the proceeds of the transaction in connection with which the Loans are made, (k)
any misrepresentation made to Lender in this Agreement or in any of the other
Loan Documents, (l) any tax on the making and/or recording of the Security
Instruments, the Notes or any of the other Loan Documents; (m) the violation of
any requirements of the Employee Retirement Income Security Act of 1974, as
amended, (n) any fines or penalties assessed or any corrective costs incurred by
Lender if the Facilities or any part of the Land and/or Improvements is
determined to be in violation of any covenants, restrictions of record, or any
applicable laws, ordinances, rules or regulations, or (o) the enforcement by any
of the Indemnified Parties of the provisions of this Section 8.4.  Any amounts
payable to Lender by reason of the application of this Section 8.4, shall become
immediately due and payable, and shall constitute a portion of the Loan
Obligations, shall be secured by the Security Instruments and shall accrue
interest at the Default Rate (as defined in the Notes).  The obligations and
liabilities of Borrowers under this Section 8.4 shall survive any termination,
satisfaction, assignment, entry of a judgment of foreclosure or exercise of a
power of sale or delivery of a deed in lieu of foreclosure of the Security
Instruments.  For purposes of this Section 8.4, the term “Indemnified Parties”
means Lender and any Person who is or will have been involved in the origination
of the Loans, any Person who is or will have been involved in the servicing of
the Loans, any Person in whose name the encumbrance created by the
 
 
1942134 v3
 Loan Agreement - Page 46
 Synovus/Emeritus Senior Living
 22996-3
 

--------------------------------------------------------------------------------

 
 
Security Instruments are or will have been recorded, any Person who may hold or
acquire or will have held a full or partial interest in the Loans (including,
without limitation, any investor in any securities backed in whole or in part by
the Loans) as well as the respective directors, officers, shareholder, partners,
members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, without limitation, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loans or the Mortgaged Properties, whether during the term of
the Security Instruments or as a part of or following a foreclosure of the Loans
and including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business).
 
8.5           Headings.  The headings of the Sections of this Agreement are for
convenience of reference only, are not to be considered a part hereof, and shall
not limit or otherwise affect any of the terms hereof.
 
8.6           Survival of Covenants.  All covenants, agreements, representations
and warranties made herein and in certificates or reports delivered pursuant
hereto shall be deemed to have been material and relied on by Lender,
notwithstanding any investigation made by or on behalf of Lender, and shall
survive the execution and delivery to Lender of the Notes and this Agreement.
 
8.7           Notices, etc.  Any notice or other communication required or
permitted to be given by this Agreement or the other Loan Documents or by
applicable law shall be in writing and shall be deemed received (a) on the date
delivered, if sent by hand delivery (to the person or department if one is
specified below) with receipt acknowledged by the recipient thereof, (b) three
(3) Business Days following the date deposited in U.S. mail, certified or
registered, with return receipt requested, or (c) one (1) Business Day following
the date deposited with Federal Express or other national overnight carrier, and
in each case addressed as follows:
 
If to Borrowers:
 
Emeripark SC LLC
Emerivill SC LLC
Emeri-Sky SC LLC
Heritage Hills Retirement, Inc.
c/o Emeritus Senior Living
3131 Elliott Avenue, Suite 500
Seattle, Washington  98121
Attn:  Mr. Eric Mendelsohn


with a copy to:


Bryce Holland, Esq.
Riddell Williams P.S.
1001 Fourth Avenue
Suite 4500
Seattle, Washington 98154-1192

1942134 v3
 Loan Agreement - Page 47
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 



If to Lender:
 
First Commercial Bank
800 Shades Creek Parkway
Birmingham, Alabama 35209
Attn:  Ms. Sarah Duggan


with a copy to:
 
Gail Livingston Mills
Burr & Forman LLP
420 North 20th Street; Suite 3400
Birmingham, Alabama 35203


Either party may change its address to another single address by notice given as
herein provided, except any change of address notice must be actually received
in order to be effective.
 
8.8           Benefits.  All of the terms and provisions of this Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.  No Person other than Borrowers or Lender shall be
entitled to rely upon this Agreement or be entitled to the benefits of this
Agreement.
 
8.9           Participation.  Borrowers acknowledge that Lender may, at its
option, sell participation interests in the Loans or to other participating
banks.  Borrowers agree with each present and future participant in the Loans or
assignee of the Loans that if an Event of Default should occur, each present and
future participant or assignee shall have all of the rights and remedies of
Lender with respect to any deposit due from Borrowers.  The execution by a
participant of a participation agreement with Lender, and the execution by
Borrowers of this Agreement, regardless of the order of execution, shall
evidence an agreement between Borrowers and said participant in accordance with
the terms of this Section.
 
8.10           Supersedes Prior Agreements; Counterparts.  This Agreement and
the instruments referred to herein supersede and incorporate all
representations, promises and statements, oral or written, made by Lender in
connection with the Loans.  This Agreement may not be varied, altered, or
amended except by a written instrument executed by an authorized officer of
Lender.  This Agreement may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but such counterparts
shall together constitute one and the same instrument.
 
8.11           Loan Agreement Governs.  The Loans are governed by the terms and
provisions set forth in this Loan Agreement and the other Loan Documents and in
the event of any irreconcilable conflict between the terms of the other Loan
Documents and the terms of this Loan Agreement, the terms of this Loan Agreement
shall control; provided, however, that in the event that there is any apparent
conflict between any particular term or provision which appears in both this
Loan Agreement and the other Loan Documents and it is possible and reasonable
for the terms of both this Loan Agreement and the Loan Documents to be performed
or complied
 

1942134 v3
 Loan Agreement - Page 48
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

with, then, notwithstanding the foregoing, both the terms of this Loan Agreement
and the other Loan Documents shall be performed and complied with.
 
8.12           Agreements among Borrowers with respect to Joint
Loans.  Borrowers are jointly and severally liable for all Loan Obligations
herein and in the Loan Documents.  Upon the occurrence of an Event of Default
pursuant to any of the Loan Documents, Lender may assert any claim or cause of
action against any one or more of the Borrowers or other obligors before
asserting any claim or cause of action against others, and the Lender may pursue
or foreclose on any Mortgaged Property or other collateral and exercise remedies
in such order as Lender elects in its discretion.  The failure of the Lender to
perfect its security interest in any of the Mortgaged Property or other
collateral as set forth in any of the Loan Documents or any other collateral now
or hereafter securing all or any part of the Loan Obligations shall not release
or impair the obligation of any Borrower pursuant to this Agreement or any other
Loan Document.  This Agreement and the other Loan Documents shall not be
affected, modified, or impaired by the voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all of the
assets, marshaling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangements, composition with creditors or readjustment of, or other similar
proceedings affecting any Borrower or other obligor, or any of the assets
belonging to any of them, nor shall this Agreement or any other Loan Document be
affected, modified, or impaired by the invalidity or unenforceability of any one
or more of the Loan Documents or any provision thereof.
 
The Lender may, without notice and without affecting its rights against
Borrowers under this Agreement or any other Loan Document:
 
(a)           grant extensions of time for payment or performance under any of
the Loan Documents or other indulgences;
 
(b)           renew any of the Loan Obligations, or make further advances to any
of the Borrowers;
 
(c)           at any time release any or all of the Mortgaged Property or other
collateral that now or hereafter secures any of the Loan Obligations;
 
(d)           compromise, settle, release or terminate any or all of the
obligations, covenants or agreements of any of the Borrowers or other obligors
under the Loan Documents;
 
(e)           at any time release any one or more of the Borrowers, Guarantor or
other obligors from the Loan Obligations; and
 
(f)           enter into any modifications or amendments of any of the Loan
Documents with the party or parties to such Loan Documents but without the
necessity of any joinder or consent from other Borrowers or obligors who were
not a party to such Loan Documents.
 
The Borrowers are related entities with the same ownership. The Borrowers
acknowledge and agree that making of the Loans to all Borrowers jointly and upon
which all Borrowers are
 

1942134 v3
 Loan Agreement - Page 49
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

obligated and which are secured by the Mortgaged Property and other collateral
owned by each Borrower separately provides the Borrowers, as a group, with lower
borrowing costs, a greater loan amount and more favorable terms than would be
provided by Lender to each Borrower separately.  Therefore, each Borrower
receives both direct and indirect benefits from the joint Loans that each
Borrower agrees constitutes reasonably equivalent value in exchange for its
agreement to be jointly and severally liable for the Loan Obligations and secure
such Loan Obligations with its Mortgaged Property.  Furthermore, each Borrower
agrees with the others that, to the extent it repays, or its Mortgaged Property
is used to repay, any portion of the Loans in excess of the portion of the Loans
advanced to or for the direct benefit of such Borrower, or interest, fees or
expenses in connection therewith (the “Excess Obligations”), such Borrower will
be entitled to reimbursement from the other Borrowers that received the direct
benefit of the Excess Obligations.  Notwithstanding any provision herein or in
the Loan Documents to the contrary, each Borrower’s liability to Lender for any
Excess Obligations shall be limited to an amount not to exceed, as of any date
of determination, the amount which could be claimed by Lender without rendering
such claim voidable or avoidable under Section 548 of the Bankruptcy Code (Title
11, U.S.C.) or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law (the
“Avoidance Provisions”) after taking into account, among other things, each
Borrower’s right of contribution and indemnification from each other
Borrower.  To the end set forth above, but only to the extent that the Excess
Obligations of each Borrower hereunder would otherwise be subject to avoidance
under the Avoidance Provisions, if any Borrower is not deemed to have received
reasonably equivalent value for its liability for its Excess Obligations, or if
the Excess Obligations would render such Borrower insolvent, or leave such
Borrower with an unreasonably small capital to conduct its business, or cause
such Borrower to have incurred debts (or to have intended to have incurred
debts) beyond its ability to pay such debts as they mature, in each case as of
the time any of the Excess Obligations is deemed to have been incurred for the
purposes of the Avoidance Provisions, the maximum Excess Obligations for which
such Borrower shall be liable or its Mortgaged Property shall be encumbered by
the Security Instruments shall be reduced to that amount which, after giving
effect to such reduction with respect to the Excess Obligations only, would
cause the Excess Obligations as so reduced, to not be subject to avoidance under
the Avoidance Provisions.
 
8.13           CONTROLLING LAW.  THE PARTIES HERETO AGREE THAT THE VALIDITY,
INTERPRETATION, ENFORCEMENT AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ALABAMA AND THE
PARTIES HERETO SUBMIT (AND WAIVE ALL RIGHTS TO OBJECT) TO NON-EXCLUSIVE PERSONAL
JURISDICTION IN THE STATE OF ALABAMA FOR THE ENFORCEMENT OF ANY AND ALL
OBLIGATIONS UNDER THE LOAN DOCUMENTS EXCEPT THAT IF ANY SUCH ACTION OR
PROCEEDING ARISES UNDER THE CONSTITUTION, LAWS OR TREATIES OF THE UNITED STATES
OF AMERICA, OR IF THERE IS A DIVERSITY OF CITIZENSHIP BETWEEN THE PARTIES
THERETO, SO THAT IT IS TO BE BROUGHT IN A UNITED STATES DISTRICT COURT, IT SHALL
BE BROUGHT IN THE UNITED STATES DISTRICTCOURT FOR THE NORTHERN DISTRICT OF
ALABAMA OR ANY SUCCESSOR FEDERAL COURT HAVING ORIGINAL JURISDICTION.
 

1942134 v3
 Loan Agreement - Page 50
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 



 
8.14           WAIVER OF JURY TRIAL.  BORROWERS AND LENDER HEREBY WAIVE ANY
RIGHT THAT ANY OR BOTH MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM,
SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT OR THE LOANS, OR (B) IN ANY WAY CONNECTED WITH OR
PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF LENDER AND/OR
BORROWERS WITH RESPECT TO THE LOAN DOCUMENTS OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXERCISE OF EITHER PARTY’S RIGHTS AND REMEDIES UNDER THIS
AGREEMENT OR OTHERWISE OR THE CONDUCT OR THE RELATIONSHIP OF THE PARTIES HERETO,
IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  BORROWERS AGREE THAT LENDER
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY, AND BARGAINED AGREEMENT OF BORROWERS IRREVOCABLY TO WAIVE
THEIR RIGHTS TO TRIAL BY JURY AS AN INDUCEMENT TO LENDER TO MAKE THE LOANS, AND
THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE OR CONTROVERSY
WHATSOEVER (WHETHER OR NOT MODIFIED HEREIN) BETWEEN BORROWERS AND LENDER SHALL
INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT
A JURY.
 
[SIGNATURES BEGIN ON NEXT PAGE]
 


 

1942134 v3
 Loan Agreement - Page 51
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrowers and Lender have caused this Agreement to be
properly executed by their respective duly authorized representatives as of the
date first above written.
 
BORROWERS:
 
EMERIPARK SC LLC,
a Delaware limited liability company


BY:           Emeritus Corporation
Its Sole Member and Manager


BY:           /s/ Eric Mendelsohn 
Eric Mendelsohn
Senior Vice President-CorporateDevelopment


EMERI-SKY SC LLC,
a Delaware limited liability company


BY:           Emeritus Corporation
Its Sole Member and Manager


BY:           /s/ Eric Mendelsohn 
Eric Mendelsohn
Senior Vice President-CorporateDevelopment


EMERIVILL SC LLC,
a Delaware limited liability company


BY:           Emeritus Corporation
Its Sole Member and Manager


BY:           /s/ Eric Mendelsohn 
Eric MendelsohnSenior Vice President-CorporateDevelopment


SIGNATURES CONTINUED

1942134 v3
Loan Agreement - Signature Page
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

HERITAGE HILLS RETIREMENT, INC.,
a North Carolina corporation




BY:           /s/ Eric
Mendelsohn                                                                
Eric Mendelsohn
Senior Vice President-CorporateDevelopment




STATE OF
WASHINGTON                                                                )
COUNTY OF
KING                                                                           
)
 
I, the undersigned Notary Public in and for said County, in said State, hereby
certify that Eric Mendelsohn, whose name as Senior Vice President-Corporate
Development of Emeritus Corporation, a Washington corporation, the Sole Member
and Manager of Emeripark SC LLC, a Delaware limited liability company, is signed
to the foregoing instrument, and who is known to me, acknowledged before me on
this day that, being informed of the contents of said instrument, he, as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation in its capacity as aforesaid.
 
Given under my hand and official seal, this 28th day of September, 2011.
 


/s/ Sarah E. Eisenhauer 
Notary Public
My Commission Expires:  10/19/11 




STATE OF
WASHINGTON                                                                )
COUNTY OF
KING                                                                           
)
 
I, the undersigned Notary Public in and for said County, in said State, hereby
certify that Eric Mendelsohn, whose name as Senior Vice President-Corporate
Development of Emeritus Corporation, a Washington corporation, the Sole Member
and Manager of Emeri-Sky SC LLC, a Delaware limited liability company, is signed
to the foregoing instrument, and who is known to me, acknowledged before me on
this day that, being informed of the contents of said instrument, he, as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation in its capacity as aforesaid.
 
Given under my hand and official seal, this 28th day of September, 2011.
 


/s/ Sarah E. Eisenhauer 
Notary Public
My Commission Expires:  10/19/11 

1942134 v3
Loan Agreement - Signature Page
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

STATE OF
WASHINGTON                                                                )
COUNTY OF
KING                                                                           
)
 
I, the undersigned Notary Public in and for said County, in said State, hereby
certify that Eric Mendelsohn, whose name as Senior Vice President-Corporate
Development of Emeritus Corporation, a Washington corporation, the Sole Member
and Manager of Emerivill SC LLC, a Delaware limited liability company, is signed
to the foregoing instrument, and who is known to me, acknowledged before me on
this day that, being informed of the contents of said instrument, he, as such
officer and with full authority, executed the same voluntarily for and as the
act of said corporation in its capacity as aforesaid.
 
Given under my hand and official seal, this 28th day of September, 2011.
 


/s/ Sarah E. Eisenhauer 
Notary Public
My Commission Expires:  10/19/11 








STATE OF
WASHINGTON                                                                )
COUNTY OF
KING                                                                           
)
 
I, the undersigned Notary Public in and for said County, in said State, hereby
certify that Eric Mendelsohn, whose name as Senior Vice President-Corporate
Development of Heritage Hills Retirement, Inc., a North Carolina corporation, is
signed to the foregoing instrument, and who is known to me, acknowledged before
me on this day that, being informed of the contents of said instrument, he, as
such officer and with full authority, executed the same voluntarily for and as
the act of said corporation in its capacity aforesaid.
 
Given under my hand and official seal, this 28th day of September, 2011.
 
/s/ Sarah E. Eisenhauer 
Notary Public
My Commission Expires:  10/19/11 



1942134 v3
Loan Agreement - Signature Page
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 



LENDER:
 
 
FIRST COMMERCIAL BANK,

a division of Synovus Bank, a Georgia statebanking corporation and successor by
merger toFirst Commercial Bank, an Alabama state banking corporation




By:           /s/ Sarah
Duggan                                                        (SEAL)
Sarah Duggan
Its Manager Director


STATE OF
ALABAMA                                                                )
COUNTY OF
JEFFERSON                                                                 )
 
I, the undersigned Notary Public in and for said County, in said State, hereby
certify that Sarah Duggan, whose name as Managing Director of First Commercial
Bank,  a division of Synovus Bank, a Georgia state banking corporation and
successor by merger to First Commercial Bank, an Alabama state banking
corporation, is signed to the foregoing instrument, and who is known to me,
acknowledged before me on this day that, being informed of the contents of said
instrument, she, as such officer and with full authority, executed the same
voluntarily for and as the act of said banking corporation.
 
Given under my hand and official seal, this 27th day of September, 2011.
 
/s/ Donna C. Phillips 
Notary Public
My Commission Expires:  7/28/2013 





1942134 v3
Loan Agreement - Signature Page
 Synovus/Emeritus Senior Living
 22996-3


 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A-1”
 


 
LEGAL DESCRIPTION - EMERITUS AT SKYLYN PLACE AND EMERITUS AT SKYLYN HEALTH CARE
CENTER
 
Emeritus at Skylyn Pace and Emeritus at Skylyn Health Care Center:


Parcel 1:


All that certain piece, parcel or tract of land situate, lying and being in the
County of Spartanburg, State of South Carolina, along the southeasterly right of
way of Skylyn Drive (State Road S 42-31), containing 17.61 acres, according to
that certain part of survey prepared by Blackwood Associates, Inc., Engineers,
dated January 5, 1996, entitled "As-Built Survey for Skylyn Place For Emeritus
Corporation" which plat is recorded in the RMC Office for Spartanburg County in
Plat Book 132, Page 359, and which has according to said plat, the following
metes and bounds, to-wit:


Beginning at an iron pin on the southerly side of Skylyn Drive right of way, at
the southwest corner of property and running along said right of way North 30°
31' 21" East 561.35 feet to a nail in the centerline of Miller Line Extension;
thence running with the centerline of said road South 61° 13' 20" East 461.07
feet to a nail and cap; thence South 59° 32' 32" (measured South 59° 32’ 32”
East) East 95.18 feet to a nail and cap; thence South 50° 42' 43" East 80.68
feet to a nail and cap; thence South 46° 20' 03" East 92.73 feet to a nail and
cap; thence South 43° 49' 07" East 152.92 feet to a nail and cap; thence leaving
said road North 38° 08' 43" East 262.30 feet to an iron pin; thence South 54°
09' 15" East 275.37 feet to an iron pin; thence South 39° 46' 40" West 290.10
feet to an iron pin; thence South 39° 48' 23" West 24.84 feet to an iron pin;
thence North 50° 18' 00" West 24.93 feet to an iron pin; thence South 39° 47'
59" West 97.67 feet to a point in concrete; thence North 49° 48' 18" West 24.94
feet to an iron pin; thence South 39° 44' 41" West 50.15 feet to an iron pin;
thence South 50° 34' 33" East 49.67 feet to an iron pin; thence South 39° 38'
19" West 181.95 feet to an iron pin; thence South 28° 10' 31" East 53.29 feet to
an iron pin; thence South 39° 32' 15" West 247.41 feet to an iron pin; thence
North 50° 26' 12" West 310.30 feet to an iron pin; thence North 50° 26' 30" West
789.03 feet to the point of beginning, containing 17.61 acres.


Parcel 2:


Together with an easement for sewer and related purposes, as reserved in deed
recorded in the RMC Office for Spartanburg County in Deed Book 52E, Page 787.


Parcel 3:


Together with an easement to tap into the existing sewer line located on Dillon
Drive (a private street) as granted in deed recorded in the RMC Office for
Spartanburg County in Deed Book 51H, Page 706.



1942134 v3
Loan Agreement - Exhibit A1-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A-2”
 


 
LEGAL DESCRIPTION - EMERITUS AT COUNTRYSIDE VILLAGE AND EMERITUS AT COUNTRYSIDE
HEALTH CARE CENTER
 
Emeritus at Countryside Village and Emeritus at Countryside Health Care Center
Legal Description:


Parcel 1:


All that certain piece, parcel or tract of land shown and designated as
containing 15.360 acres upon plat of survey for Countryside Associates, a South
Carolina General Partnership, by Neil R. Phillips & Company, Inc., dated October
6, 1995, last revised January 11, 1996, which plat is recorded in the RMC Office
for Pickens County in Plat Book 215, Page 1 to 4, said tract described thereon
as follows:


Commencing at a spike found in the center of Zion School Road (S.C. Highway No.
179), said spike being 325 feet, more or less, from the center of S.C. Highway
No. 8, and running thence South 16°42'45" East 1320.16 feet to an iron pin
found; thence South 21°54'58" West 85.93 feet to an iron pin found; thence South
6°13'05" West 233.01 feet to an iron pin found; thence North 76°36'03" West
461.71 feet to an iron pin found; thence North 79°28'24" West 233.02 feet to an
iron pin set; thence North 13°45'08" East 893.79 feet to an iron pin found;
thence North 17°16'40" West 435.60 feet to a nail found in the center of Zion
School Road (S.C. Highway No. 179); thence running with and along the center
line of Zion School Road North 62°29'20" East 307.58 feet to a spike found,
being the place of beginning.


Parcel 2:


Also, a non-exclusive easement for ingress and egress, being 50 feet in width
and shown upon the above referenced plat and being described as follows:


Commencing at an iron pin set (said iron pin being 430.28 feet from the place
and point of beginning of the tract above described) and running thence North
53°07'14" East 518.11 feet to a nail set in the center of S.C. Highway No. 8
(Pelzer Highway); thence running with the center of said highway South 44°22'00"
East 50.43 feet to a nail set; thence turning and running South 53°07'14" West
543.05 feet to an iron pin set; said iron pin being on the boundary line of the
tract described above; thence turning and running with said boundary line North
16°42'00" West 53.27 feet to an iron pin set, being the place and point of
beginning of the easement description.


Parcel 3:


Also, an easement for storm drainage and flooding in connection with the
impoundment of a lake lying along the easterly edge of the foregoing 15.360 acre
tract and having, according to said plat, the following metes and bounds:


Commencing at an iron pin set on the boundary line of the said property being
483.55 feet from the point of beginning as set forth thereon; thence running
along the boundary line of the 50 foot ingress and egress easement described
above North 53°07'14" East 31.96 feet to an point; thence South 16°42'45" East
740.54 feet to a point; thence North 23°54'54" East 183.85 feet to a point;
thence South 66°05'06" East 50.00 feet to a point; thence South 23°54'54" West
370.59 feet to an iron pin found, being the corner of the tract hereinabove
described; thence running with the boundary line of the described tract North
21°54'58" East 85.93 feet to an iron pin found; thence North 16°42'45" West
836.61 feet to the point of beginning of this easement.


Parcel 4:


Also, an easement and drainage lying along the western edge of the foregoing
15.360 acre tract and having, according to said plat, the following metes and
bounds:

1942134 v3
 Loan Agreement - Exhibit A2-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

Commencing at a point in the lake as shown upon the above referenced plat and
running North 13°45'08" East 73.18 feet to an iron pin set; thence with the
boundary line of the 15.360 acre tract North 13°45'08" East 893.79 feet to an
iron pin found; thence continuing along with the boundary line of said tract
North 17°16'40" West 402.07 feet to a point on the right of way of Zion School
Road (S.C. Highway No. 179); thence running with the right of way line of Zion
School Road South 62°29'17" West 30.48 feet to a point; thence running South
17°16'40" East 388.36 feet to a point; thence South 13°45'08" West 969.35 feet
to a point; thence North 83°23'58" East 32.00 feet to a point, being the place
and point of beginning.


Parcel 5:


Also, an easement over that certain 0.13 acre tract lying on the northerly edge
of the foregoing 50 foot easement for ingress and egress where it intersects
with the said 15.360 acre tract for the purposes of installing and maintenance
of a sign and landscaping and beautification including the planting of shrubs
and trees, and having, according to said plat the following metes and bounds:


Beginning at an iron pin found at the intersection of the northerly edge of said
50 foot easement for ingress and egress and the easterly boundary of said 15.360
acre tract and running thence North 16°42"45" West 211.49 feet to a point;
thence North 53°23'00" East 4.70 feet to an iron pin found; thence South
29°40'00" East 200.07 feet to an iron pin found on the northerly edge of said 50
foot easement for ingress and egress; thence along said northerly edge of said
50 foot easement for ingress and egress South 53°07'14" West 52.49 feet to an
iron pin found, being the place and point of beginning of this description.


Parcel 6:


All that certain piece, parcel or tract of land located in the city limits of
Easley, Pickens County, South Carolina, shown and designated as containing 0.474
acres as shown upon a plat of survey for Emeritus Corporation by Neil R.
Phillips & Company, Inc. dated October 6, 1995, last revised January 11, 1996,
which Plat is recorded in the RMC Office for Pickens County in Plat Book 215,
pages 1 to 4, said tract described thereon as follows:


Beginning at an iron pin found, a common corner with property of J.M. Jameson
and Camilla A. Jameson and running thence in a clockwise direction North
53°07'14" East 100.00 feet to an iron pin set; thence South 16°42'45" East
220.00 feet to an iron pin set; thence South 53°07'14" West 100.00 feet to an
iron pin set; thence North 16°42'45" West 220.00 feet to an iron pin found, the
beginning corner of this tract.


Parcel 7:


Also, an easement over that certain tract lying on the southerly edge of the
foregoing 50 foot easement for ingress and egress near where it intersects with
S.C. Highway No. 8 (Pelzer Highway) for purposes of using, repairing and
maintaining signage and flagpoles, and having the following metes and bounds:


Beginning at a PK nail in the center of S.C. Highway No. 8 (Pelzer Highway)
which is the southern front corner of a 50 foot ingress-egress easement; thence
with the centerline of the above mentioned road South 44°22' East 7.0 feet to a
point; thence crossing the land of Norman F. Pulliam and David H. Matthews for
two calls South 53°07'14" West 70.0 feet to a point and North 44°22' West 7.0
feet to a point on the southern side of the 50 foot ingress-egress easement;
thence with the easement line North 53°07'14" East 70.0 feet to the beginning
point of the easement.
 


 

1942134 v3
Loan Agreement - Exhibit A2-2
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A-3”
 
LEGAL DESCRIPTION COUNTRYSIDE PARK
 
Emeritus at Countryside Park Legal Description:


Parcel 1:


All that certain piece, parcel or lot of land lying and being in Pickens County,
State of South Carolina, being more fully shown and designated on an ALTA/ASCM
as built survey for Health Care Property Investors, Inc., by Thomas P. Dowling,
dated November 20, 1995, revised January 9, 1996 and recorded in the RMC Office
for Pickens County in Plat Book 214, at Pages 19 and 20 and having the following
metes and bounds, to-wit:


Beginning at a nail and cap (n/c) near the centerline (c/l) of Zion School Road
(S-39-179) and noted as POB, located in a southwestern direction 603.6 feet from
the intersection of SC Highway 8 and Zion School Road (S-39-179), and running in
a clockwise direction along the property of Countryside Associates South 17° 14'
58" East for a distance of 435.57 feet to an iron pin; thence turning and
continuing along the property of Countryside Associates South 13° 45' 35" West
for a distance of 174.00 feet to an iron pin; thence turning and continuing
along the property of Countryside Associates North 88° 53' 57" West for a
distance of 502.25 feet to an iron pin; thence turning and continuing along the
property of Countryside Associates North 7° 30' 54" West for a distance of
366.32 feet to an iron pin on the southern right of way of Zion School Road
(S-39-179); thence continuing North 7° 30' 54" West for a distance of 33.68 feet
to a p/k nail in the c/l of Zion School Road (S-39-179); thence turning and
running along the c/l of Zion School Road (S-39-179) North 70° 33' 19" East for
a distance of 190.50 feet to a p/k nail in the c/l of Zion School Road
(S-39-179); thence continuing along the c/l North 69° 20' 34" East for a
distance of 131.40 feet to a p/k nail in the c/l; thence continuing along the
c/l North 68° 08' 46" East for a distance of 84.39 feet to a p/k nail in the
c/l; thence continuing along the c/l North 65° 29' 11" East for a distance of
79.10 feet to a p/k nail in the c/l; thence turning and running near the c/l
North 70° 57' 53" East for a distance of 14.61 feet to the point of beginning
and containing 6.00 acres.


Parcel 2:


A non-exclusive easement for a sewer line within the area which is 12.5 feet on
either side of the existing sewer line located as evidenced by that survey dated
October 6, 1995, last revised January 11, 1996, prepared by Neil Phillips, which
plat is recorded in the RMC Office for Pickens County, South Carolina in Plat
Book 215, Page 1-4 and by that certain Easement Agreement recorded February 1,
1996, in Deed Book 310, Page 87, RMC Office for Pickens County, South Carolina.


Parcel 3:


A non-exclusive easement for drainage from a stormwater detention area through
an overflow weir onto the southerly adjacent property located as evidenced by
that survey dated November 20, 1995, last revised January 9, 1996, prepared by
Thomas P. Dowling, which plat is recorded in the RMC Office for Pickens County,
South Carolina in Plat Book 214, Page 19-20, and by that certain Easement
Agreement recorded February 1, 1996 in Deed Book 310, Page 87, RMC Office for
Pickens County, South Carolina.
 

1942134 v3
Loan Agreement - Exhibit A3-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A-4”
 
LEGAL DESCRIPTION - HERITAGE HILLS
 
Heritage Hills Legal Description:


Parcel 1:


Beginning at an iron pin set located in the Southerly boundary of the Eugene Nix
Tract as described in deed recorded in Deed Book 751, Page 347, Henderson County
Registry, said iron pin set being located 52°22'10" East 505.74 feet from a
Hickory Tree, said Hickory Tree being the beginning corner of the E.J. Smith
Tract as described in deed recorded in deed Book 115, at Page 165, Henderson
County Registry and the beginning corner of the Hendersonville Retirement
Center, Ltd. Tract as described in deed recorded in Deed Book 629, at Page 296,
Henderson County Registry; said iron pin also being located at the northernmost
corner of the proposed Heritage Health Center Tract; thence from said beginning
point and with the southern boundary of the aforeferenced Nix Tract North
52°22'10" East 319.33 feet to an existing iron pin; thence North 25°25'17" East
115.56 feet to an existing iron pin; thence North 84°15'46" West 12.62 feet to
an existing iron pin; thence North 18°52'07" East 120.58 feet to a point located
within the right of way of U.S. Highway 25 North; thence within said right of
way South 63°22'18" East 339.51 feet to a point; thence leaving said right of
way and running with the Northwestern boundary of the Gasperson Tract as
described in deed recorded in Deed Book 706, at Page 579, Henderson County
Registry, South 52°19'31" West 231.01 feet to a railroad spike located within
the right of way of Riannon Drive (a private right of way); thence within said
right of way, South 14°17'13" East 29.75 feet to a point; thence South 25°39'30"
East 34.50 feet to a point; thence South 38°07'47" East 38.29 feet to a point
located at the northern boundary of the Soukup Tract as described in deed
recorded in deed Book 783, at Page 783, Henderson County Registry; thence with
the northern boundary of same, South 52°19'50" West, passing an existing iron
pin on the line at 15.09 feet, for a total distance of 149.15 feet to an
existing iron pin; thence a new line, South 24°50'06" West 221.76 feet to an
existing iron pin located at the northernmost corner of the Capell Tract as
described in deed recorded in deed Book 566, at Page 87, Henderson County
Registry; thence with the northern boundary of same, South 52°47'04" West 217.37
feet to a point; thence South 37°10'13" East 200.00 feet to an existing iron pin
located at the Southernmost corner of the aforeferenced Capell Tract; thence
with the northern boundary of the Matthews Tract as described in deed recorded
in deed Book 817, at Page 417, Henderson County Registry, South 52°47'04" West
278.63 feet to an existing iron pin; thence South 4°28'54" West 427.70 feet to
an existing iron pin located in the Western boundary of that property described
in plat recorded in Plat Cabinet B, Slide 128A, Henderson County Registry;
thence with the Western boundary of same, South 10°44'22" West 113.76 feet to a
point located in the northern boundary of the Stony Mountain Addition
Subdivision as shown on a plat thereof recorded in Plat Cabinet C, Slide 155A,
Henderson County Registry; thence with the northern boundary of said
subdivision, North 80°23'25" West 683.74 feet to an existing iron pin located at
the Northeastern corner of the Banks Tract as described in deed recorded in deed
Book 868, at Page 787, Henderson County Registry; thence with the northern
boundary of same, North 82°11'16" West 224.94 feet to an existing iron pin
located at the Northeastern corner of the Matthews Tract as described in deed
recorded in deed Book 873, at Page 157, Henderson County Registry; thence with
the northern boundary of same, North 82°38'13" West 476.85 feet to an existing
iron pin; thence North 10°20'10" East 149.77 feet to an existing iron pin
located at the Southeastern corner of the Cannon Tract as described in deed
recorded in deed Book 723, at Page 413, Henderson County Registry; thence with
the eastern boundary of same, North 11°15'45" East 168.16 feet to an existing
iron pin located at the Southeastern corner of the Goode Tract as described in
deed recorded in deed Book 443, at Page 293, Henderson County Registry; thence
with the eastern boundary of same, North 7°29'33" East 156.19 feet to an
existing iron pin located at the Southern boundary of the W. J. Smith Tract as
described in deed recorded in deed Book 320, at Page 85, Henderson County
Registry; thence with the Southern boundary of same, South 83°47'20" East 897.04
feet to an existing iron pin; thence with the eastern boundary of the
aforeferenced Smith Tract, North 6°23'59" East 237.08 feet to an iron pin set
located at the Southwestern boundary of the proposed Heritage Health Center
Tract, thence with the Southern boundary of same South 53°31'03" East 161.87
feet to an existing iron pin located at the westernmost corner of the proposed
Heritage Lodge Tract; thence with the Western boundary of same, South 40°11'41"
East 253.30 feet to an iron pin set; thence with the Southern boundary of the
proposed Heritage Lodge Tract, the following 7 courses and distances: North

1942134 v3
Loan Agreement - Exhibit A4-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

52°15'19" East 110.55 feet to a point; thence with a curve to the left in a
northwesterly direction, said curve having a radius of 77.50 feet and an arc
distance of 43.77 feet (chord = North 36°04'31" East 43.19 feet) to a point;
thence continuing with said curve to the left in a northwesterly direction, said
curve having a radius of 977.50 feet and an arc distance of 205.23 feet (chord =
13°52'50" East 204.85 feet) to a point; thence with a curve to the right in a
northeasterly direction, said curve having a radius of 122.50 feet and an arc
distance of 96.04 feet (chord = North 30°19'30" East 93.60 feet) to a point;
thence North 52°47'04" East 48.46 feet to a point; thence with a curve to the
left in a northwesterly direction, said curve having a radius of 77.50 feet and
an arc distance of 45.44 feet (chord = North 35°59'10" East 44.80 feet) to a
point; thence continuing with said curve to the left in a northeasterly
direction, said curve having a radius of 977.50 feet and an arc distance of
69.00 feet (chord = North 17°09'57" East 68.99 feet) to an iron pin set; thence
North 37°37'50" West 281.87 feet to the point and place of beginning, and being
22.01 acres, more or less, as shown on a survey prepared by Donald Jeffrey
Austin, RLS, entitled ''Map of Survey made for the Nathanson Group, Heritage
Hills", dated November 29, 1995, last revised January 30, 1996, and being Job
Number 95-378 and recorded at Plat Slide 2098 of the Henderson County Registry.


And being all of that property described in deed recorded in deed Book 643, at
Page 183, and portions of that property as described in deeds recorded in deed
Book 644, at Page 367; deed Book 779, at Page 693; deed Book 680, at Page 287;
deed Book 629, at Page 296; and deed Book 806, at Page 239, Henderson County
Registry.


Parcel 2:


A Non-Exclusive Perpetual Easement over the land shown on the Map of Survey -
Heritage Hills - Health Center prepared for the Nathanson Group by Laughter,
Austin and Associates, P.A. dated November 29, 1995, last revised January 30,
1996 and recorded at Plat Slide 2097 of the Henderson County Registry and on the
Map of Survey - Heritage Hills - Lodge prepared for the Nathanson Group by
Laughter, Austin and Associates, P.A. dated November 29, 1995, last revised
January 30, 1996 and recorded at plat slide 2100 of the Henderson County
Registry (the "Surveys), for access to and for the use, repair and maintenance
of any sewer lines located on the land shown on the surveys serving the land
described as Parcel 1.


Parcel 3:


Beginning at an existing iron pin located at the Northeastern corner of that
property described in deed recorded in deed Book 873, at Page 157, Henderson
County Registry; said existing iron pin also being located at the Northwestern
corner of the banks trust as described in deed recorded in deed Book 868, at
Page 787, Henderson County Registry; said existing iron pin further being
located in the Southern boundary of the Heritage Hills Retirement, Inc., Tract
as described in deed recorded in deed Book 643, at Page 183, Henderson County
Registry; thence from said beginning point and with the Western boundary of said
Banks Tract, South 7°00'35'' West 702.50 feet to a point located within that 20
foot wide right of way as described in deed Book 474, at Page 485, Henderson
County Registry; thence within said right of way, North 82°41'26'' West 347.54
feet to a point; thence North 16°40'25'' West 190.38 feet to a point located at
the Southern margin of the right of way of Hyder Drive (private); thence with
the Southern margin of same, South 63°40'41" West 69.00 feet to an existing iron
pin; thence crossing the right of way of Hyder Drive and travelling North
4°59'50" East 30.87 feet to an existing iron pin located at the eastern boundary
of the Guthrie Tract as described in deed recorded in deed Book 799, at Page
119, Henderson County Registry; thence with the eastern boundary of same, North
7°43'09" East 390.61 feet to an existing iron stake located at the Northeastern
corner of the Forman Tract as described in deed recorded in deed Book 820, at
Page 488, Henderson County Registry; thence North 7°25'42" East 145.76 feet to
an existing iron stake located in the Southern boundary of the aforereferenced
Heritage Hills Tract; thence with the Southern boundary of same, South 82°38'13"
East 476.85 feet to the point and place of beginning, and being 7.38 acres, more
or less, as shown on a survey prepared by Donald Jeffrey Austin, RLS, entitled,
''Map of Survey for the Nathanson Group", dated November 29, 1995 and being job
no. 95-378.


And being all of that property as described in deed recorded in deed Book 873,
at Page 157, Henderson County Registry.







1942134 v3
 Loan Agreement - Exhibit A4-2
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

Parcel 4:


Together with and subject to a right of way for ingress and egress across an
existing right of way known as Kyder Drive and Glenwood Avenue running from the
Western boundary line of said property to mountain road as shown on a Plat of
Mountain Crest Subdivision recorded in the Henderson County Registry.


Parcel 5:


Together with and subject to that Non-Exclusive Right of Way Agreement set forth
in deed Book 474, at Page 485, of the Henderson County Registry.


 


 

1942134 v3
Loan Agreement - Exhibit A4-3
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”
 


 
BORROWER’S PRINCIPAL PLACES OF BUSINESS
 
AND CHIEF EXECUTIVE OFFICE
 
Emeri-Sky:
Emeritus at Skylyn Place
Emeritus at Skylyn Health Care Center
1705 Skylyn Drive
Spartanbrug, South Carolina 29307
 
Emerivill:
Emeritus at Countryside Village
Emeritus at Countryside Health Care Center
706 Pelzer Highway
Easley, South Carolina 29642
 
Emeripark:
Countryside Park:
125 Zion School Road
Easley, South Carolina 29642
 
Heritage Hills:
Heritage Hills
3200 Heritage Circle
Hendersonville, North Carolina 28791
 
Chief Executive Office:
3131 Elliott Avenue
Seattle, Washington  98121



 

1942134 v3
Loan Agreement - Exhibit B-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”
 


 
OWNERSHIP INTERESTS IN BORROWER
 
All Borrowers are 100% owned by Emeritus Corporation
 


 


 


 

1942134 v3
Loan Agreement - Exhibit C-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “D”
 


 
QUARTERLY FINANCIAL STATEMENT AND CENSUS DATA
 
Facility Name:
       
Management Company:
       
Report Date:
             
Quarter
Ending
(Date)
 
Quarter
Ending
(Date)
 
Quarter
Ending
(Date)
 
Quarter
Ending
(Date)
 
12 Mths.
Ending
(Date)
   
Census Data
                     
Total Number of Beds (Units)
                     
Number of Days in Period
                     
Total Resident Days Available
                     
Resident Utilization Days
                     
Medicaid
                     
Private
                     
Medicare
                     
Other Payor (Specify)
                     
Total Utilization Days
                     
Average Occupancy
                                             
Debt Service Coverage Analysis
                   
(C)
Net Routine Patient (Resident) Revenue
                     
Other Revenues
                     
Total Revenues
                     
Total Expenses
                     
Pre-Tax Income
                                             
Add Back
                     
Depreciation and Amortization
                     
Interest on SYNOVUS loan (or Facility Lease Expense)
                     
Extraordinary Items
                   
(A)
Net Operating Income after Actual Management Fees
                                           
(B)
Principal and Interest payments due for the period
                                           
(A) (B)
Debt Service Coverage after Actual Mgmt. Fees
                                           
(A)
Net Operating Income after Actual Management Fees
                   
+
Add Back
                     
Actual Management Fees
                   
-
Less
                   
(C) * 5%
Assumed Management Fees (1)
                   
(D)
Net Operating Income after Assumed Management Fees
                                           
(D) (B)
Debt Service Coverage after Assumed Mgmt. Fees
                 

 
I certify the above to be true and correct. Dated this _____ day of
_______________.
 
By:
 
Name:
 
Title:
 

 
(1) Percentage used as defined in definitions section of Loan Agreement.
 

1942134 v3
Loan Agreement - Exhibit D-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “E”
 


 
COMPLIANCE CERTIFICATE
 
 
First Commercial Bank

800 Shades Creek Parkway
Birmingham, Alabama 35209


 
Re:
Loan Agreement dated September ___, 2011 (together with amendments, if any, the
“Loan Agreement”), by and between First Commercial Bank, as Lender, and
Emeripark SC LLC, Emerivill SC LLC, Emeri-Sky SC LLC, and Heritage Hills
Retirement, Inc., as Borrowers

 
The undersigned officer of the above-named Borrowers, does hereby certify that
for the quarterly financial period ending __________________:
 
1.           No Default or Event of Default has occurred or exists except
_____________.
 
2.           The Debt Service Coverage Ratio after deduction of Actual
Management Fees for the preceding twelve (12) months (or such lesser period as
shall have elapsed following the closing of the Loans) through the end of such
period is:
 
Required:
1.0 to 1.0

Actual:
___ to 1.0

 
 
The manner of calculation is attached in Exhibit “D” to the Loan Agreement.

 
3.           The Debt Service Coverage Ratio after deduction of Assumed
Management Fees for the preceding twelve (12) months (or such lesser period as
shall have elapsed following the closing of the Loans) through the end of such
period is:
 
Required:
_____ to 1.0

Actual:
___ to 1.0

 
 
The manner of calculation is attached in Exhibit “D” to the Loan Agreement.

 
4.           The year to date average daily occupancy (on a twelve (12) calendar
month rolling basis) for the Facilities is:
 
Required:
Not less than 80% for all IL/MC/AL Facility Units [per Facility]

Actual:
________

 
Required:
Not less than 75% SNF Beds

Actual:
________

 

1942134 v3
Loan Agreement - Exhibit E-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

 
5.
[ANNUAL COMPLIANCE CERTIFICATE ONLY]  The capital expenditures per bed/unit are:

 
Required:
$350 per bed/unit.

Actual:
$______ per bed/unit.

 
 
Evidence of such capital expenditures is attached hereto.

 
6.           The outstanding principal balance of all Indebtedness (other than
the Loans) of Borrower is $___________, consisting of the following:
 
 
[Describe each debt and the balance thereof.]

 
7.           All representations and warranties made by Borrower in the Loans
Agreement and in other Loan Documents are true and correct in all material
respects as though given on the date hereof, except ________________________.
 
8.           All information provided herein is true and correct.
 
9.           Capitalized terms not defined herein shall have the meanings given
to such terms in the Loan Agreement.
 
Dated this ______ day of _____________________, _______.
 
By:           
Name:                      
Title:                      



1942134 v3
Loan Agreement - Exhibit E-2
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “F”
 


 
PERMITTED LIENS
 
NONE
 

1942134 v3
Loan Agreement - Exhibit F-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
ADDITIONAL TERMS REGARDING ADVANCES OF LOAN B
 
Advances of Loan B shall be subject to the following additional terms and
conditions:
 
1.           Advances Under the Budget.
 
As listed in the Budget: (a) the “Total Costs” are the maximum costs anticipated
by Borrowers for each item specified; (b) the “Total Budget” is the maximum cost
anticipated by Borrowers for the Construction of the Improvements and Borrowers’
satisfaction of the other requirements of Loan B; and (c) the “Loan Proceeds”
are the maximum amount to be advanced under Loan B.  Lender will advance Loan B
proceeds for that line item pursuant to the Budget.
 
2.           Additional Items Required for Each Advance.
 
Lender shall not be obligated to make an advance of Loan B proceeds until and
unless the following additional items shall have been received and approved by
Lender, as and to the extent required by Lender, prior to the date of the
advance:
 
(a)           A notice of title continuation or an endorsement to the title
insurance policy with respect to the Land theretofore delivered to Lender,
showing that since the last preceding advance, there has been no change in the
status of title and no other exception not theretofore approved by Lender, which
endorsement shall have the effect of advancing the effective date of the policy
to the date of the advance then being made and increasing the coverage of the
policy by an amount equal to the advance then being made, if the policy does not
by its terms provide automatically for such an increase.
 
(b)           Interim acknowledgments of payment and releases of liens from the
General Contractor and all subcontractors required by the Construction
Consultant who have furnished labor, materials and/or services in the
development of the Land or the construction of the Improvements, covering work
performed, materials supplied and services rendered through the date of the last
preceding advance as required by Lender.
 
(c)           Soil compaction test reports, bearing capacity test reports and
concrete test reports, as the same are requested by Lender or Lender's
Construction Consultant.
 
(d)           Within 30 days after foundations have been laid, a foundation
Survey and such other current Surveys as Lender may reasonably request, in each
instance disclosing no violation, encroachment or other variance from applicable
set-backs or other restrictions unless approved in writing by Lender.
 
(e)           Evidence, which shall be in the form of the Construction
Consultant Report, that the Improvements have not been materially damaged by
fire or other Casualty unless Lender shall have received Insurance Proceeds, or
satisfactory assurance that it will receive such proceeds in a timely manner
pursuant to Section 4.10, sufficient in the judgment of Lender to effect a
satisfactory restoration and completion of the Improvements in accordance with
the terms of the Security Instruments and this Agreement.
 

1942134 v3
Loan Agreement - Schedule 1-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

(f)           Evidence that all work requiring inspection by any Governmental
Authority having or claiming jurisdiction has been duly inspected and approved
by such authority and by any rating or inspection organization, bureau,
association or office having or claiming jurisdiction.
 
(g)           Evidence, including the Construction Consultant Report, that all
work completed at the time of the application for an advance has been performed
in a good and workmanlike manner, that all materials and fixtures usually
furnished and installed at that stage of construction have been so furnished and
installed, that the Improvements can be completed in accordance with the Project
Schedule, and that the balance of Loan B proceeds then held by Lender and
available for advance pursuant to the terms of this Agreement, together with
other funds which Lender determines to be available to Borrowers for such
purpose, are and will be sufficient to pay the cost of such completion.
 
3.           Conditions Precedent to All Advances.
 
Lender shall not be obligated to make an advance of Loan proceeds unless the
following additional conditions shall have been satisfied or waived in writing
by Lender as of the date of each advance:
 
(a)           No lien for the performance of work or supplying of labor,
materials or services shall have been filed against the Land and remain
unsatisfied or unbonded.
 
(b)           No condition or situation shall exist at the Land which, in the
reasonable determination of Lender, constitutes a danger to or impairment of the
Property or presents a danger or hazard to the public.
 
(c)           The representations and warranties made in Article III shall be
true and correct on and as of the date of the advance with the same effect as if
made on such date.
 
(d)           All terms and conditions of the Loan Documents required to be met
as of the date of the applicable advance shall have been met to the satisfaction
of Lender.
 
(e)           No Default or Event of Default shall have occurred and be
continuing.
 
4.           Advances for Hard Costs Hard Cost Contingency.
 
Lender shall make periodic advances for hard costs as construction
progresses.  Each advance shall be equal to Borrowers’ total costs as reflected
in the applicable draw request, net of retainage in the amount of  10%.  Lender
shall not be obligated to make the final advance of Loan B for hard costs in the
amount of 10% of all hard cost line items in the Budget (or such lesser amount
than being retained by Lender) unless the following additional conditions shall
have been satisfied, to the extent required by Lender:
 
(a)           The Construction Consultant shall have certified to Lender that
construction has been completed in a good and workmanlike manner, in accordance
with applicable requirements of all Governmental Authorities and substantially
in accordance with the Plans and Specifications (provided, however, that Lender
reserves the right to require that such
 

1942134 v3
Loan Agreement - Schedule 1-2
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

draw requests be certified by the Borrowers’ Architect only in the event that
the Construction Consultant advises that, based upon its inspection of the
Project, it believes in good faith that there has been a material deviation from
the Plans and Specifications or the Cost Budget in the construction of the
Project);
 
(b)           To the extent required by applicable Governmental Authorities for
the use and occupancy of the Improvements, certificates of occupancy and other
applicable permits and releases shall have been issued with respect to the
Improvements and copies thereof have been furnished to Lender;
 
(c)           Lender shall have received a satisfactory as-built Survey showing
the location of the Improvements;
 
(d)           Lender shall have received a satisfactory final affidavit from the
General Contractor and full and complete releases of lien from the General
Contractor and each subcontractor of and supplier to the General Contractor with
respect to work performed and/on materials supplied in the construction of the
Improvements;
 
(e)           Lender shall have received a satisfactory set of as-built plans
and specifications for the Improvements;
 
(f)           A valid notice of completion shall have been recorded;
 
(g)           Lender shall have received a satisfactory date down endorsement to
its title insurance policy; and
 
(h)           All other terms and conditions of this Agreement and the other
Loan Documents required to be met as of the date of the final advance of Loan B
for hard costs shall have been met to the satisfaction of Lender.
 
Lender may advance those portions of Loan B shown on the Budget as “Hard Cost
Contingency” (if any) on a pro rata basis over the construction period according
to the following percentages of the Improvements which have been completed (only
if shown as expended with all supporting documentation and information and as
shown in the report of the Construction Consultant submitted in connection with
such advance) at the time of any advance of such Hard Cost Contingency portion:
(i) no more than twenty-five percent (25%) may be advanced until the
Improvements are twenty-five percent (25%) complete, (ii) no more than fifty
percent (50%) may be advanced until the Improvements are fifty percent (50%)
complete, (iii) no more than seventy-five percent (75%) may be advanced until
the Improvements are seventy-five percent (75%) complete, and (iv) no more than
one hundred percent (100%) may be advanced until the Improvements are fully
complete.
 
Notwithstanding the foregoing, Borrowers shall not be required to withhold
Retainage for: (i) the General Conditions, Construction Management and
Construction Overhead fees due the General Contractor for construction of the
Improvements; and (ii) raw materials purchased by the General Contractor and
incorporated into the Improvements or materials stored on the Property, provided
that Lender at all times maintains a first-in-priority perfected security
interest in such stored materials. Advances of Loan B will be made to enable
Borrowers and the
 

1942134 v3
Loan Agreement - Schedule 1-3
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

General Contractor to release the Retainage due any subcontractor thirty (30)
days after such subcontractor has completed its work substantially in accordance
with the applicable portion of the Plans and Specifications, prior to final
completion of the Improvements, on the conditions that (x) Lender shall receive
final lien waivers and releases from such subcontractors in form and substance
satisfactory to Lender; (y) Lender shall receive a statement from Lender's
Construction Consultant stating that such subcontractor's work has been fully
completed in substantial accordance with the applicable Plans and
Specifications.
 
 
5.
Advances for Soft Costs.

 
Lender shall make periodic advances for soft costs, each in the amount requested
in the applicable draw request, without retainage. Borrowers shall be required
to submit to Lender, an Accounts Payable List for any advances for soft costs.
 
 
6.
Advances for Interest.

 
Lender shall make periodic advances to pay interest on Loan B as and when it
becomes due.  Borrowers hereby irrevocably authorize Lender to make any interest
payment on Borrowers’ behalf by debiting the interest reserve in the amount of
the payment and applying the debited amount to accrued and unpaid interest on
Loan B.
 
 
7.
Advances for Contractor Fees.

 
Advances will be made for the Contractor’s fee as follows:  Ninety percent (90%)
of the Contractor's fee will be funded on a percentage of completion basis
during construction, and the remaining ten percent (10%) will be funded thirty
(30) days after subcontractors complete their designated assignments on the
Improvements.
 
 
8.
Account for Funding Advances.

 
Subject to Lender’s right to advance Loan proceeds as provided in this
Agreement, Lender may make advances into Borrowers’ checking account No.
__________________ maintained with Lender.  Borrowers hereby irrevocably
authorizes Lender to deposit any advance to the credit of Borrowers in that
account, by wire transfer or other deposit.  Borrowers further irrevocably
authorizes Lender to pay and reimburse itself for any Expenses incurred by
Lender by debit to such account.  This account shall be used solely for the
payment of costs and other purposes associated with the Construction of the
Renovation Improvements, the Property and/or Loan B, and shall not be used for
any other purpose.
 

1942134 v3
Loan Agreement - Schedule 1-4
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 


Form of Draw Request


TO BE PROVIDED

1942134 v3
Loan Agreement - Schedule 2-1
 Synovus/Emeritus Senior Living
 22996-3
 
 

--------------------------------------------------------------------------------

 
